

 
EXHIBIT 10.1
 
 
EXECUTION VERSION




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Number:  0110NAA4
 


 
 
 
 
 
 
CREDIT AGREEMENT


Dated as of April 21, 2010


among


AGFS FUNDING COMPANY,
as Borrower,


AMERICAN GENERAL FINANCE CORPORATION,




THE SUBSIDIARY GUARANTORS PARTY HERETO,




BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,




DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,


and


BARCLAYS BANK PLC,
BNP PARIBAS,
HSBC SECURITIES (USA) INC.,
RBC CAPITAL MARKETS,
WELLS FARGO SECURITIES, LLC,


as Co-Documentation Agents,


and


The Other Lenders Party Hereto


BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunning Manager
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Section
 
Page
 
 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     
1.01.
Defined Terms
1
1.02.
Other Interpretive Provisions
17
1.03.
Accounting Terms
18
1.04.
Times of Day
18
1.05.
Currency Equivalents Generally
18
1.06.
Classification of Eligible Loan Receivables
18



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     
2.01.
The Loans
19
2.02.
Borrowings, Conversions and Continuations of Loans
19
2.03.
Prepayments
20
2.04.
Termination of Commitments
21
2.05.
Repayment of Loans
21
2.06.
Interest
21
2.07.
Fees
21
2.08.
Computation of Interest and Fees
21
2.09.
Evidence of Debt
22
2.10.
Payments Generally; Administrative Agent’s Clawback
22
2.11.
Sharing of Payments by Lenders
23
2.12.
Defaulting Lenders
24



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     
3.01.
Taxes
24
3.02.
Illegality
26
3.03.
Inability to Determine Rates
27
3.04.
Increased Costs
27
3.05.
Compensation for Losses
28
3.06.
Mitigation Obligations; Replacement of Lenders
28
3.07.
Survival
29



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     
4.01.
Conditions of Borrowing
29



ARTICLE V
REPRESENTATIONS AND WARRANTIES
     
5.01.
Existence, Qualification and Power
31
5.02.
Authorization; No Contravention
31
5.03.
Governmental Authorization; Other Consents
31
5.04.
Binding Effect
32

 
 
 
 
-i-

--------------------------------------------------------------------------------


 

 
 
 
Page
     
5.05.
Financial Statements; No Material Adverse Effect
32
5.06.
Litigation
32
5.07.
No Breach or Default
32
5.08.
Ownership of Property; Liens; Investments
32
5.09.
ERISA Matters
32
5.10.
Subsidiaries; Equity Interests; Loan Parties
33
5.11.
Margin Regulations; Investment Company Act
33
5.12.
Disclosure
33
5.13.
Compliance with Laws
34
5.14.
Solvency
34
5.15.
Collateral Documents
34
5.16.
Pari Passu Status
34
5.17.
Specified Subsidiaries
34



ARTICLE VI
AFFIRMATIVE COVENANTS
     
6.01.
Financial Statements
34
6.02.
Borrowing Base Certificates; Other Information
35
6.03.
Notices
37
6.04.
Payment of Obligations
37
6.05.
Preservation of Existence, Etc.
37
6.06.
Compliance with Laws
37
6.07.
Books and Records
37
6.08.
Borrowing Base Audit Rights
37
6.09.
Use of Proceeds
38
6.10.
Covenant to Guarantee Obligations
38
6.11.
Conduct of Business
38
6.12.
Cash Management
38
6.13.
ERISA
39
6.14.
Further Assurances
39



ARTICLE VII
NEGATIVE COVENANTS
     
7.01.
Negative Covenants Applicable to AGFC and Its Subsidiaries
39
7.02.
Negative Covenants Applicable to the Borrower and the Subsidiary Guarantors
41
7.03.
Amendments of Documents
45
7.04.
Special Purpose Entity
45
7.05.
Alternate and Subsequent Transactions
45



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     
8.01.
Events of Default
45
8.02.
Remedies upon Event of Default
47
8.03.
Application of Funds
47



ARTICLE IX
ADMINISTRATIVE AGENT
     
9.01.
Appointment and Authority
48
9.02.
Rights as a Lender
48
9.03.
Exculpatory Provisions
48
9.04.
Reliance by Administrative Agent
49

 
 
 
-ii-

--------------------------------------------------------------------------------


 

 
 
 
Page
     
9.05.
Delegation of Duties
49
9.06.
Resignation of Administrative Agent
50
9.07.
Non-Reliance on Administrative Agent and Other Lenders
50
9.08.
No Other Duties, Etc.
50
9.09.
Administrative Agent May File Proofs of Claim
50
9.10.
Collateral and Guaranty Matters
51
9.11
Withholding Tax
51



ARTICLE X
CONTINUING GUARANTY
     
10.01.
Guaranty
52
10.02.
Rights of Lenders
52
10.03.
Certain Waivers
52
10.04.
Obligations Independent
53
10.05.
Subrogation
53
10.06.
Termination; Reinstatement
53
10.07.
Subordination
53
10.08.
Stay of Acceleration
53
10.09.
Condition of Borrower
53
10.10.
Release of Subsidiary Guarantors
54
10.11.
Right of Contribution
54



ARTICLE XI
MISCELLANEOUS
     
11.01.
Amendments, Etc.
54
11.02.
Notices; Effectiveness; Electronic Communications
55
11.03.
No Waiver; Cumulative Remedies; Enforcement
57
11.04.
Expenses; Indemnity; Damage Waiver
57
11.05.
Payments Set Aside
59
11.06.
Successors and Assigns
59
11.07.
Treatment of Certain Information; Confidentiality
62
11.08.
Right of Setoff
63
11.09.
Interest Rate Limitation
63
11.10.
Counterparts; Integration; Effectiveness
63
11.11.
Survival of Representations and Warranties
63
11.12.
Severability
63
11.13.
Replacement of Lenders
64
11.14.
Governing Law; Jurisdiction; Etc.
64
11.15.
WAIVER OF JURY TRIAL
65
11.16.
No Advisory or Fiduciary Responsibility
65
11.17.
Electronic Execution of Assignments and Certain Other Documents
65
11.18.
USA PATRIOT Act
66







-iii- 
 

--------------------------------------------------------------------------------

 


SCHEDULES
 
1.01(a)     Subsidiary Guarantors
1.01(b)     Qualifying Subsidiary Guarantors
1.01(c)     Non-Guarantor Subsidiaries
2.01          Commitments
11.02        Administrative Agent’s Office, Certain Addresses for Notices
 
EXHIBITS
 
A             Form of Committed Loan Notice
B              Form of Note
C-1           Form of Assignment and Assumption
C-2           Form of Administrative Questionnaire
D              Subordination Terms
E              Form of Pledge Agreement
F              Form of Intercompany Secured Loan Agreement
G              Form of Intercompany Security Agreement
H              Required Legal Opinions
I               Form of Borrowing Base Certificate
J               Forms of Tax Status Certificate
 
 
 
 
 
 
 
 
 




-iv-
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT is entered into as of April 21, 2010, among AGFS FUNDING
COMPANY, a Delaware corporation (the “Borrower”), AMERICAN GENERAL FINANCE
CORPORATION, an Indiana corporation (“AGFC”), as a Guarantor, the Subsidiary
Guarantors (as defined below), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and Collateral Agent.
 
PRELIMINARY STATEMENTS:
 
The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01.   Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Account” has the meaning specified in the UCC.
 
“Act” has the meaning specified in Section 11.18.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent Fee Letter” means the letter agreement, dated April 21,
2010, between the Borrower and the Administrative Agent, as amended,
supplemented, amended and restated or otherwise modified from time to time.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified except, in any case, for any
Governmental Authority.
 
“AGF CashCo” has the meaning specified in Section 6.12.
 
“AGFC” has the meaning specified in the introductory paragraph hereto.
 
“AGFC Credit Facility” means the Amended and Restated Credit Agreement, dated as
of July 14, 2005, between AGFC, as borrower and Bank of America, N.A., as
administrative agent.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
 

--------------------------------------------------------------------------------


 
“AIG” means American International Group, Inc.
 
“Alternate Transaction” has the meaning specified in Section 7.05.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time,
subject to adjustment as provided in Section 2.12, and (ii) thereafter, the
principal amount of such Lender’s Loans at such time, subject to adjustment as
provided in Section 2.12.
 
“Applicable Rate” means 4.50% per annum for Base Rate Loans and 5.50% per annum
for Eurodollar Rate Loans.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole bookrunning manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C-1 or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
AGFC and its Subsidiaries for the three fiscal years ended December 31, 2009 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of AGFC and its Subsidiaries,
including the notes thereto.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.  Notwithstanding the foregoing, in no event shall
the Base Rate at any time be less than 2.75% per annum.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
 
2

--------------------------------------------------------------------------------


 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
 
“Borrowing Base” means, as of any date of determination, the sum of:
 
(a)           50% of Eligible Loan Receivables that arise out of Tier 1 Real
Estate Loans; plus
 
(b)           45% of Eligible Loan Receivables that arise out of Tier 2 Real
Estate Loans; plus
 
(c)           40% of Eligible Loan Receivables that arise out of Tier 3 Real
Estate Loans; plus
 
(d)           33.3% of Eligible Loan Receivables that arise out of Eligible
Secured Non-Real Estate Loans; plus
 
(e)           30% of Eligible Loan Receivables that arise out of Eligible Other
Loans; plus
 
(f)           100% of the amount of Unrestricted Cash held by the Borrower;
provided that amounts added to the Borrowing Base pursuant to this clause (f)
shall not exceed $250,000,000;
 
provided, further that at least 65% of the Required Borrowing Base shall consist
of amounts added thereto pursuant to clauses (a), (b), (c) and (f).
 
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I and executed by a Responsible Financial Officer, as the form of such
certificate may be modified by the Borrower and the Administrative Agent from
time to time to reflect the terms hereof, the Intercompany Secured Loans and the
Intercompany Security Documents.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted hereunder):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
 
 
 
3

--------------------------------------------------------------------------------


 
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition; and
 
(e)           loans to American International Group, Inc. for cash management
purposes, which are payable by AIG on demand of the Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
 
“Closing Fee” has the meaning specified in Section 2.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.
 
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  The aggregate amount of the Lenders’ Commitments is
$3,000,000,000.
 
“Committed Loan Notice” means a notice of (a) Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
 
“Consolidated Net Worth Basket” has the meaning specified in Section 9.10(b).
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
 
4

--------------------------------------------------------------------------------


 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
 
“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as
determined by the Administrative Agent, has (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
“Disclosure Letter” means disclosure letter, dated the Closing Date, delivered
by AGFC and the Borrower and made available to the Lenders.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)); provided that any
Person whose primary business competes with that of AGFC and the Subsidiary
Guarantors shall not be an Eligible Assignee.
 
“Eligible Loan Receivables” means those Loan Receivables owing to Qualifying
Subsidiary Guarantors in the ordinary course of their business that are (i)
owned, beneficially and of record, by a Qualifying Subsidiary Guarantor, free
and clear of any Liens of any kind (other than liens in favor of the Borrower
pursuant to the Intercompany Security Documents), (ii) pledged to the Borrower
pursuant to the Intercompany Security Documents and over which the Borrower has
a perfected first priority Lien and (iii) are used to compute the Borrowing
Base.
 
“Eligible Other Loans” means, as of any date, loans which are:
 
                (i) either (A) secured on a second lien basis by a single-family
residence as of such date, (B) secured on a first lien basis by real estate
other than a single-family residence as of such date, (C) secured on a first
lien basis by a single family residence as of such date but (x) are TDRs and/or
(y) had an original principal amount equal to or greater than 95.5% of the
appraised value of such single family residence at the time such loan was made,
(D) secured on a first lien basis by personal property which was not designated
as “hard” collateral in accordance with AGFC’s standard origination procedures
as such procedures were in effect as of December 31, 2009, (E) not secured as of
such date or (F) Retail Loans;
 
                (ii)as of such date, fixed rate for the remaining term of such
loan;
 
                (iii)not interest-only unless the interest-only period with
respect to such loan has ended as of such date;
 
                (iv)Fully Documented; and
 
 
5

--------------------------------------------------------------------------------


 
                (v)as of such date, current with respect to all payments due on
such loan within 29 days, in accordance with the relevant Subsidiary Guarantor’s
standard reporting practices.
 
“Eligible Real Estate Loans” means, as of any date, loans which:
 
                (i)are secured by real estate as of such date;
 
                (ii)are secured by first lien mortgages as of such date;
 
                (iii)are fixed rate for the remaining term of such loan as of
such date;
 
                (iv)are not interest-only unless the interest-only period with
respect to such loan has ended as of such date;
 
                (v)are Fully Documented;
 
                (vi)are secured as of such date by properties which are
single-family residences;
 
                (vii)were made in reliance on such residence being
owner-occupied;
 
                (viii)did not have an original principal amount equal to or
greater than 95.5% of the appraised value of such residence at the time such
loan was made;
 
                (ix)are not TDRs as of such date; and
 
                (x)as of such date, are current with respect to all payments due
on such loan within 29 days, in accordance with the relevant Subsidiary
Guarantor’s standard reporting practices.
 
“Eligible Secured Non-Real Estate Loans” means, as of any date, loans which:
 
                (i)are secured by personal property as of such date;
 
                (ii)are secured by “hard” collateral in accordance with AGFC’s
standard origination procedures as such procedures were in effect as of December
31, 2009;
 
                (iii)are secured on a first lien basis as of such date;
 
                (iv)are fixed rate for the remaining term of such loan as of
such date;
 
                (v)are not interest-only unless the interest-only period with
respect to such loan has ended as of such date;
 
                (vi)are Fully Documented; and
 
                (vii)as of such date, are current with respect to all payments
due on such loan within 29 days, in accordance with the relevant Subsidiary
Guarantor’s standard reporting practices.
 
“Engagement Letter” means the letter agreement, dated March 29, 2010, between
AGFC and the Arranger, as amended, supplemented, amended and restated or
otherwise modified from time to time.
 
“Engagement/Fee Letter” means the letter agreement, dated April 21, 2010, among
AGFC and Deutsche Bank Securities Inc., Barclays Capital, the investment banking
division of Barclays Bank PLC, BNP Paribas, HSBC Securities (USA) Inc., RBC
Capital Markets and Wells Fargo Securities, LLC, as amended, supplemented,
amended and restated or otherwise modified from time to time.
 
 
6

--------------------------------------------------------------------------------


 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of an amendment as a termination under Section 4041(c) or 4041A of
ERISA of a Pension Plan; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Borrower or any ERISA Affiliate or (i) with respect to a Pension Plan,
the failure to satisfy the minimum funding required standard of Section 412 of
the Code and Section 302 of ERISA, whether or not waived, or the failure to make
any contribution to a Multiemployer Plan.
 
“Eurodollar Base Rate” has the meaning specified in the definition of
“Eurodollar Rate.”
 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
 
Eurodollar Rate  =
Eurodollar Base Rate
 
1.00 – Eurodollar Reserve Percentage
 



Where “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
provided that the Eurodollar Rate shall never be deemed to be less than 1.75%
per annum.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
 
7

--------------------------------------------------------------------------------


 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Subsidiary” means any Subsidiary (i) that would require an approval
from a Governmental Authority in order to Guarantee the Obligations, (ii) whose
primary business is the business of insurance, (iii) that does not conduct any
activities or own property with a fair market value of more than $500,000 in the
aggregate or (iv) that is the issuer or borrower of Indebtedness under one of
AGFC’s asset securitizations, including, without limitation, each Subsidiary
listed on Schedule 1.01(c) hereto.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document (a) taxes imposed
on or measured by its net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by any jurisdiction as a result of
such recipient being organized or having its principal office in, or, in the
case of any Lender, having its applicable Lending Office in, such jurisdiction
or as a result of any other present or former connection of such recipient with
such jurisdiction (other than any connection deemed to arise solely from such
Person having executed, delivered, become a party to, performed its obligations
or received payments under, or enforced and/or engaged in any other activities
contemplated with respect to, this Agreement or any other Loan Document), (b)
any Tax in the nature of the branch profits tax under Section 884(a) of the Code
imposed by any jurisdiction described in clause (a) above, (c) any withholding
tax that is attributable to such recipient’s failure to comply with Section
3.01(e), (d) in the case of a Foreign Lender (other than an assignee pursuant to
a request by either Borrower under Section 10.13), any United States federal
withholding tax imposed on any amounts payable to such Foreign Lender pursuant
to the Laws in force at the time such Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 3.01(a) and (e) United
States federal withholding taxes that would not have been imposed but for a
failure by a Lender (or any financial institution through which any payment is
made to such Lender) to comply with the procedures, certifications, information
reporting, disclosure, or other related requirements of newly enacted Sections
1471-1474 of the Code.
 
 “Existing Indenture” means that certain indenture, dated as of May 1, 1999, as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms thereof between AGFC and Wilmington Trust
Company (successor to Citibank, N.A.), as trustee.
 
“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans of all Lenders outstanding at such time.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.
 
 
8

--------------------------------------------------------------------------------


 
“FICO Score”  means, with respect to any borrower under any Eligible Real Estate
Loan, the FICO® Score (as assigned by Fair Isaac Corporation) of such borrower
on or about the date such Eligible Real Estate Loan is made, as obtained from
any of the national credit reporting agencies (and as refreshed and updated on a
quarterly basis; it being understood that if FICO® Scores are no longer used to
determine credit risk of individuals, then the Borrower and Required Lenders
shall negotiate in good faith to determine a suitable replacement for such
measurement).
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary (i) that is a controlled foreign
corporation within the meaning of Section 957(a) of the Code or (ii)(x) that is
treated as an entity that is disregarded as separate from its sole owner for
federal income tax purposes and (y) that owns no material assets other than
equity in a Subsidiary described in clause (i) above.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fully Documented” means, with respect to any Eligible Other Loan, Eligible Real
Estate Loan or Eligible Secured Non-Real Estate Loan, that the originator or
lenders with respect thereto have verified, based on written and/or reliable
evidence, (x) the current employment status of the borrower under such Eligible
Other Loan, Eligible Real Estate Loan or Eligible Secured Non-Real Estate Loan
and (y) the past and current income of such borrower for up to the two (2) years
preceding the making of such loan.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not
 
 
 
9

--------------------------------------------------------------------------------


 
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith.  The term
“Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” means, collectively, AGFC and the Subsidiary Guarantors.
 
“Guaranty” means, collectively, the Guaranty made by AGFC and the Subsidiary
Guarantors under Article X in favor of the Secured Parties, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.10.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Intercompany Secured Loan” means a loan made by the Borrower to any Subsidiary
Guarantor (x) on the Closing Date with the net proceeds of the Loans and other
cash of the Borrower or (y) pursuant to Section 2.03(b); provided that, in each
case, such loan shall (i) be secured by the Eligible Loan Receivables pursuant
to the Intercompany
 
 
10

--------------------------------------------------------------------------------


 
 
Security Documents, (ii) be evidenced by an agreement in the form of Exhibit F,
(iii) be on economic terms (including as to amount and timing of interest and
principal payments) that are at least as favorable to the Borrower as the terms
of the Facility are to the Lenders, (iv) not be transferable by Borrower to any
other Person and (v) be subject to default at any time an Event of Default is
continuing hereunder, and shall automatically accelerate upon the occurrence of
an Event of Default with respect to the Borrower under Section 8.01(e) and any
acceleration of the Loans pursuant to Section 8.02.
 
“Intercompany Secured Loan Agreement”  means an agreement between the Borrower
and a Subsidiary documenting an Intercompany Secured Loan.
 
“Intercompany Security Documents” means a security agreement substantially in
the form of Exhibit H, together with all other agreements and documents
necessary to perfect the Borrower’s security interest in the Eligible Loan
Receivables.
 
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six (or to the
extent available to all Lenders, nine or twelve) months thereafter, as selected
by the Borrower in their Committed Loan Notice; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan (other than
investments in or to a Subsidiary Guarantor in the conduct of the Loan
Business), advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or interest in, another
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or a substantial part of the business of such Person.  For purposes of
covenant compliance from time to time, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment except, in the case of loans, advances
and capital contributions, where the amount of such Investment shall be the
amount actually invested net of subsequent increases or decreases as a result of
repayments or distributions, in each case, to a Subsidiary Guarantor.
 
“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
 
11

--------------------------------------------------------------------------------


 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” has the meaning ascribed to it in Section 2.01.
 
“Loan Business” means the business of the Subsidiary Guarantors in engaging in
the consumer finance business and any activities that are ancillary or
reasonably related thereto.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Pledge Agreement, (d) the Engagement Letter, (e) the Engagement/Fee Letter and
(f) the Administrative Agent Fee Letter.
 
“Loan Parties” means, collectively, AGFC, the Borrower and each Subsidiary
Guarantor.
 
“Loan Receivables” means, as to any Person, such Person’s (a) Accounts and
Payment Intangibles and (b) all General Intangibles, Instruments and Supporting
Obligations (as each such term is defined in the UCC) evidencing the items in
clause (a) of this definition.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means (a) a material adverse effect upon the
operations, business, properties or condition (financial or otherwise) of AGFC
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document,
or of the ability of the Loan Parties taken as a whole to perform their
obligations under the Loan Documents, the Intercompany Secured Loan Agreements
or the Intercompany Security Documents to which they are a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or (d) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Intercompany Secured Loan Agreement
or Intercompany Security Document to which it is a party.
 
“Maturity Date” means the fifth anniversary of the Closing Date; provided,
however, that, if such date is not a Business Day, the Maturity Date shall be
the immediately preceding Business Day.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Note” means a promissory note made by the Borrower in favor of a Lender,
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter
 
 
 
12

--------------------------------------------------------------------------------


 
arising and including interest and fees that accrue after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
 
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“Participant Register” has the meaning specified in Section 11.06(d).
 
“Payment Intangibles” has the meaning specified in the UCC.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (excluding any
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA as is subject to
the minimum funding standards under Section 412 of the Code.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), but excluding any Multiemployer Plan
maintained for employees of the Borrower or any ERISA Affiliate or any such Plan
to which the Borrower or any ERISA Affiliate is required to contribute on behalf
of any of its employees.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).
 
“Pledged Equity” has the meaning specified in the Pledge Agreement.
 
“Public Lender” has the meaning specified in Section 6.02.
 
 
13

--------------------------------------------------------------------------------


 
 
“Qualifying Subsidiary Guarantor” means a Subsidiary Guarantor, designated by
the Borrower by listing such Subsidiary Guarantor on Schedule 1.01(b) or by
written notice to the Administrative Agent at least 10 Business Days prior to
the date any Loan Receivable referred to below is included in a Borrowing Base
Certificate, and (i) that owns and services Eligible Loan Receivables, (ii)
whose Eligible Loan Receivables are not then subject to any Lien (other than
Liens in favor of the Borrower pursuant to the Intercompany Security Documents)
and (iii) that maintains a separate independent existence from the Borrower.  As
of the Closing Date, each of the Qualifying Subsidiary Guarantors are set forth
on Schedule 1.01(b).
 
“Refinancing Indebtedness” means with respect to any Indebtedness (the “Subject
Indebtedness”), any other Indebtedness which refinances, refunds, renews or
extends the Subject Indebtedness, so long as (A) the amount of such other
Indebtedness is not greater than the Subject Indebtedness, except by an amount
equal to premiums or other fees and expenses incurred in connection with such
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension (except Subject
Indebtedness of a Subsidiary Guarantor may be refinanced, refunded, renewed or
extended by such other Indebtedness of any other Subsidiary Guarantor) and (B)
the material terms, taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Lenders than the terms of any agreement or instrument governing
the Subject Indebtedness.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Required Borrowing Base” means, at any time, an amount equal to an amount of
Loan Receivables that would qualify as Eligible Loan Receivables under clauses
(i) and (ii) of the definition thereof and are the type of Loan Receivables
specified in clauses (a) through (e) of the definition of Borrowing Base, and
which, after applying the percentage discounts in the definition of Borrowing
Base at such time plus Unrestricted Cash held by the Borrower not to exceed
$250,000,000, would not be less than the aggregate principal amount of Loans
outstanding; provided that the amount of the Eligible Loan Receivables (after
giving effect to the applicable advance rates) that are included in the Required
Borrowing Base for each Subsidiary Guarantor shall not exceed the outstanding
balance of the Intercompany Secured Loan owed to the Borrower by such Subsidiary
Guarantor at such time.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Facility on such date; provided that the portion of the Facility
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
“Responsible Financial Officer” means the chief executive officer, chief
financial officer, treasurer or controller of AGFC or the Borrower, as the case
may be, or such other officer of AGFC or the Borrower with knowledge of the
financial affairs of the Borrower.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, member, manager, treasurer, assistant treasurer or controller
of a Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and any other officer or employee of the applicable Loan Party
so designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
 
 
 
14

--------------------------------------------------------------------------------


 
 
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“Retail Loan” means a loan arising from a retail sale of consumer goods in a
purchase transaction by a retail merchant.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Pledge
Agreement.
 
“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
the Borrower or any member of the Controlled Group for employees of the Borrower
or any member of the Controlled Group, other than a Multiemployer Plan.
 
“Single Purpose Entity” means, with respect to the Borrower, a corporation,
which at all times since the date of this Agreement and thereafter:
 
(i)           does not engage in any business activities other than the
ownership of its Subsidiaries, the performance of its obligations under the
Loan, the Intercompany Secured Loan and the Intercompany Security Documents and
holding demand notes referred to in clauses (c) and (e) of the definition of
“Cash Equivalents” and other activities incidental thereto;
 
(ii)           shall preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its formation as well as in each jurisdiction where the conduct of its
business so requires;
 
(iii)           shall not merge or consolidate with any other Person;
 
(iv)           shall not (a) take any action to dissolve, wind-up, terminate or
liquidate in whole or in part; (b) sell, transfer or otherwise Dispose of all or
substantially all of its assets; (c) take any action to change its legal
structure; (d) transfer or permit the direct or indirect transfer of any Equity
Interests in any of its Subsidiaries; (e) issue additional Equity Interests
other than to its immediate holding company; or (f) seek to accomplish any of
the foregoing;
 
(vi)           shall not commingle its assets with the assets of any other
Person, except as permitted pursuant to Section 6.12; and
 
(vii)           shall hold itself out to the public as a legal entity separate
and distinct from any other Person and conduct its business solely in its own
name and shall correct any known misunderstanding regarding its separate
identity.
 
“Solvent” and “Solvency” mean that as of December 31, 2009, after giving pro
forma effect to the Transaction and any material liabilities incurred since
December 31, 2009, the Borrower and the Subsidiary Guarantors taken as a whole
on a consolidated basis have total shareholders’ equity that is greater than
zero; provided that Solvency
 
 
15

--------------------------------------------------------------------------------


 
 
shall be determined excluding any intercompany debt owing among the Borrower and
the Subsidiary Guarantors.
 
“Subordinated Indebtedness” means, Indebtedness of the Borrower that is
subordinated in right of payment to the Obligations of Borrower at least to the
extent set forth in Exhibit D.
 
“Subordination Agreement” has the meaning specified in Section 4.01(a)(xi).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
AGFC.
 
“Subsidiary Guarantors” means (i) the Subsidiaries of AGFC listed on Schedule
1.01(a) and (ii) any Subsidiary of AGFC that is required to become a Subsidiary
Guarantor pursuant to Section 6.10.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligations” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
 
 
16

--------------------------------------------------------------------------------


 
 
 
“TDR” means, with respect to any loan as of any date, any loan that is accounted
for as a “troubled debt restructuring” in accordance with FASB ASC 310-40 as of
such date.
 
“Tier 1 Real Estate Loans” means Eligible Real Estate Loans to borrowers with
refreshed FICO Scores of 660 or higher.
 
“Tier 2 Real Estate Loans” means Eligible Real Estate Loans to borrowers with
refreshed FICO Scores of 620 or higher but less than 660.
 
“Tier 3 Real Estate Loans” means Eligible Real Estate Loans to borrowers with
refreshed FICO Scores of less than 620.
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the making of the Intercompany Secured Loans to the
Subsidiary Guarantors and the entry into the Intercompany Security Documents and
(c) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under a Single Employer Plan exceeds
the fair market value of assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using the PBGC actuarial
assumptions utilized for purposes of determining the current liability for
purposes of such valuation.
 
“United States” and “U.S.” mean the United States of America.
 
“Unrestricted Cash” means cash that is not subject to any Lien other than any
Lien in favor of the Borrower imposed by the Intercompany Security Documents.
 
“Wholly Owned Subsidiary” of a Person means a Subsidiary 100% of whose Equity
Interests (other than directors’ qualifying shares) are at the time owned by the
Borrower directly or indirectly through other Persons 100% of whose Equity
Interests are at the time owned, directly or indirectly, by the Borrower.
 
1.02.    Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)   The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles
 
 
 
17

--------------------------------------------------------------------------------


 
 
and Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) only if the term “Borrower”
is capitalized in any Loan Document shall it refer to AGFS Funding Company.
 
(b)   In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(c)   Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03.    Accounting Terms
 
.
 
(a)     Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the AGFC and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
 
(b)     Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower (or AGFC, as applicable) shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
1.04.    Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.05.    Currency Equivalents Generally.  Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars.  For
purposes of this Section 1.05, the “Spot Rate” for a currency means the rate
reasonably determined by the Administrative Agent to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date of such determination; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
 
1.06.    Classification of Eligible Loan Receivables.  Notwithstanding any other
provisions of this Agreement, for the avoidance of doubt, classification of
Eligible Loan Receivables (e.g., as arising out of Tier 1 Real Estate
 
 
 
18

--------------------------------------------------------------------------------


 
Loans, Tier 2 Real Estate Loans or Tier 3 Real Estate Loans) will not depend on
whether such assets were originated as “branch” assets or “centralized” assets.
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01.    The Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single term loan (each, a “Loan”) to the
Borrower on the Closing Date in an amount not to exceed such Lender’s
Commitment.  The Borrowing shall consist of Loans made simultaneously by the
Lenders in accordance with their respective Applicable Percentage of the
Facility.  Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed.  Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.  The Borrower agrees to pay on the Closing Date to each
Lender party to this Agreement on the Closing Date, as compensation for the
funding of such Lender’s Loan, a closing fee (the “Closing Fee”) in an amount
equal to 1.50% of the principal amount of such Lender’s Loan made on the Closing
Date.  Such Closing Fee will be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter.
 
2.02.    Borrowings, Conversions and Continuations of Loans.
 
(a)     Each Borrowing and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them.  Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the
Lenders.  Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall continue to be the same Type of Loan.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
 
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in Section
2.02(a).  Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the
 
 
 
 
19

--------------------------------------------------------------------------------


 
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.
 
(c)     Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
 
(d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
 
(e)     After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than three (3) Interest Periods in effect in respect of the
Facility.
 
2.03.    Prepayments.
 
(a)    Optional.  The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent (i) in the case of prepayment of Base Rate Loans, not
later than 11:00 a.m., New York City time, on the date of prepayment and (ii) in
the case of prepayment of Eurodollar Rate Loans, not later than 11:00 am, New
York City time, three Business Days before the date of prepayment and (B) any
prepayment of Base Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage).  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Each prepayment of the outstanding Loans pursuant to this
Section 2.03(a) shall be paid to the Lenders in accordance with their respective
Applicable Percentages.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued and unpaid interest on the principal repaid together
with any additional amounts required pursuant to Section 3.05.  Notwithstanding
the foregoing, each prepayment of Loans pursuant to this Section 2.03(a) that is
made on or prior to the first anniversary of the Closing Date shall be
accompanied by a premium payable by the Borrower to the ratable account of the
Lenders equal to 1.00% of the principal amount of the Loans so prepaid.
 
(b)    Mandatory.  (i)  If at any time the aggregate outstanding Loans exceed
the Borrowing Base as reflected in the Borrowing Base Certificate most recently
delivered pursuant to Section 6.02(e), within 10 Business Days after delivery of
such Borrowing Base Certificate, the Borrower shall either (x) make additional
Intercompany Secured Loans to Subsidiary Guarantors, and the Subsidiary
Guarantors shall pledge additional Loan Receivables to the Borrower as
collateral, in an amount sufficient to increase the Borrowing Base to an amount
not less than the amount of then outstanding Loans or (y) permanently repay
outstanding Loans in an aggregate amount equal to such excess.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued and unpaid
interest on the principal repaid together with any additional amounts required
pursuant to Section 3.05.
 
(ii)   Promptly following (A) the repayment of any Intercompany Secured Loan, if
as a result of such repayment the aggregate outstanding Loans exceed the
Borrowing Base as reflected in the Borrowing Base Certificate most recently
delivered pursuant to Section 6.02(e) or (B) any time at which the aggregate
outstanding Loans exceed the then outstanding aggregate amount of Intercompany
Secured Loans plus Unrestricted Cash held by the Borrower (in an amount not to
exceed $250.0 million) then, within 10 Business Days after such repayment the
Borrower shall either (x)  make additional Intercompany Secured Loans to
Subsidiary Guarantors with the proceeds of such repayment, and the Subsidiary
Guarantors shall pledge additional Loan Receivables to the Borrower as
collateral,
 
 
 
20

--------------------------------------------------------------------------------


 
in an amount sufficient to increase the Borrowing Base to an amount not less
than the amount of then outstanding Loans; or (y) to the extent such proceeds
are not utilized in accordance with the foregoing clause (x), permanently repay
outstanding Loans in an aggregate amount equal to such excess.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued and unpaid
interest on the principal repaid together with any additional amounts required
pursuant to Section 3.05.  Notwithstanding the foregoing, each prepayment of
Loans pursuant to this Section 2.03(b)(ii) that is made on or prior to the first
anniversary of the Closing Date shall be accompanied by a premium payable by the
Borrower to the ratable account of the Lenders equal to 1.00% of the principal
amount of the Loans so prepaid.
 
2.04.    Termination of Commitments.  The aggregate Commitments shall be
automatically and permanently reduced to zero on the Closing Date immediately
following the Borrowing made on the Closing Date.
 
2.05.    Repayment of Loans.  The Borrower shall repay to the Lenders the
aggregate principal amount of all outstanding Loans on the Maturity Date.
 
2.06.    Interest.
 
(a)       Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
 
(b)      At the election of the Administrative Agent or Required Lenders, if
there shall occur any Default under Section 8.01(a) or any Event of Default all
principal of the Loans shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law and such interest shall be due and payable on
demand.
 
(c)       Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(d)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.07.    Fees.
 
(a)       The Borrower shall pay to (i) the Arranger for its own account the
fees on the Closing Date in the amounts and at the times specified in the
Engagement Letter and (ii) the Administrative Agent for its own account the fees
in the amounts and at the times specified in the Administrative Agent Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
 
(b)         The Borrower shall pay to the Lenders such fees, if any, as shall
have been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.08.         Computation of Interest and Fees.  All computations of interest
for Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be prima facie
evidence of the matters so determined.
 
 
 
21

--------------------------------------------------------------------------------


 
 
 
2.09.        Evidence of Debt.  The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
 
2.10.        Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the Loans (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.
 
(b)       (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
     (ii)       Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders,  the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, severally
agrees to repay to the Administrative Agent forthwith on
 
 
 
 
22

--------------------------------------------------------------------------------


 
 
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be prima facie evidence of
the matters stated therein.
 
(c)      Failure to Satisfy Conditions Precedent.  If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
 
(d)       Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.04(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).
 
(e)       Funding Source.  Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal Borrowings then due to such parties.
 
2.11.        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
 
 
23

--------------------------------------------------------------------------------


 
 
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.12.    Defaulting Lenders.
 
(a)           Waivers and Amendments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law, such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
 
(b)       Defaulting Lender Cure.  If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01.         Taxes.
 
(a)      Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i)  Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall, to the extent permitted
by applicable Laws, be made free and clear of and without deduction or
withholding of any Taxes.  If, however, applicable Laws require the applicable
withholding agent to withhold or deduct any Tax (as determined in the good faith
discretion of the applicable withholding agent), such Tax shall be withheld or
deducted in accordance with such Laws.
 
(ii)            If the applicable withholding agent shall be required to
withhold or deduct any Taxes from any payment, then (A) the applicable
withholding agent shall withhold or make such deductions as are required, (B)
the applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
Laws and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding and
deductions have been made (including withholding and deductions applicable to
additional sums payable under this Section 3.01), the applicable Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction been made.
 
(b)       Payment of Other Taxes by the Borrower and AGFC.  Without limiting the
provisions of subsection (a) above, the Borrower and AGFC shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.
 
(c)       Indemnification.  Without limiting the provisions of subsection (a) or
(b) above, the Borrower and AGFC shall, jointly and severally, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after a written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) payable by the Administrative Agent or such Lender, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate setting forth
the amount of any such payment or liability and the reasons for such payment or
liability in reasonable detail delivered
 
 
 
 
24

--------------------------------------------------------------------------------


 
 
 
to the Borrower and AGFC by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be prima facie evidence of the matters set forth therein.
 
(d)       Evidence of Payments.  As soon as practicable after any payment of any
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority
as provided in this Section 3.01, the Borrower and AGFC shall each deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by applicable Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
 
(e)      Status of Lenders; Tax Documentation.  (i)  Each Lender shall deliver
to the Borrower, to AGFC and to the Administrative Agent, whenever reasonably
requested by the Borrower, AGFC or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws and such
other reasonably requested information as will permit the Borrower, AGFC or the
Administrative Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) to determine, if applicable, the required rate of withholding or deduction,
and (C) to establish such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of any payments to be made to such
Lender by the Borrower or AGFC, as the case may be, pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in an applicable jurisdiction.
 
(ii)       Without limiting the generality of the foregoing,
 
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower, AGFC and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower, AGFC or the Administrative Agent as will enable the
Borrower, AGFC or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
 
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of U.S. federal withholding tax with respect
to any payments hereunder or under any other Loan Document shall deliver to the
Borrower, AGFC and the Administrative Agent (in such number of signed originals
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (1) if any documentation previously delivered has expired or become
obsolete, invalid or incorrect, or (2) upon the request of the Borrower, AGFC or
the Administrative Agent), whichever of the following is applicable:
 
(I)    IRS Form W-8BEN (or any successor thereto) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
 
(II)    IRS Form W-8ECI (or any successor thereto),
 
(III)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Sections 881(c) or 871(h) of the Code (the
“Portfolio Interest Exemption”), (x) a certificate substantially in the form of
Exhibit J-1 , Exhibit J-2, Exhibit J-3 or Exhibit J-4, as applicable (a “Tax
Status Certificate”), to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower or AGFC within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no interest to be received is effectively
connected with a U.S. trade or business and (y) duly completed and executed
original copies of IRS Form W-8BEN (or any successor thereto),
 
(IV)   where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g. where such Lender has sold a typical
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
 
 
 
25

--------------------------------------------------------------------------------


 
 
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on the beneficial owner’s behalf)), or
 
(V)   any other form prescribed by applicable Laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable Laws to
permit the Borrower, AGFC or the Administrative Agent to determine the
withholding or deduction required to be made.
 
Each Lender shall promptly notify the Borrower, AGFC and the Administrative
Agent of any change in circumstances which would modify or render invalid any
documentation previously provided and provide any appropriate updated
documentation.
 
Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.
 
(f)    Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its good faith sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower or AGFC, as the case
may be, an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower or AGFC, as the case may be,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to any Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, or such Lender, in the event the Administrative Agent or such Lender is
required to repay such amount to such Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower, AGFC or any other
Person.  Notwithstanding anything to the contrary, in no event will any Lender
be required to pay any amount to any Loan Party the payment of which would place
such Lender in a less favorable net after Tax position than such Lender would
have been in if the indemnification payments or additional amounts giving rise
to such refund of any Indemnified Taxes or Other Taxes had never been paid.
 
(g)       Payment by Administrative Agent.  For purposes of this Section 3.01,
any payment made by the Administrative Agent to a Lender shall be deemed to be a
payment made by the Borrower or AGFC, as applicable, to such Lender.
 
3.02.        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest
 
 
 
 
26

--------------------------------------------------------------------------------


 
 
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
3.03.        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
3.04.    Increased Costs.
 
(a)       Increased Costs Generally.  If any Change in Law shall:
            
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender; or
 
(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.  Notwithstanding the foregoing,
Section 3.04(a) shall not apply to any Tax related matter.
 
(b)       Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)          Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a)
 
 
 
 
27

--------------------------------------------------------------------------------


 
 
or (b) of this Section and delivered to the Borrower shall be prima facie
evidence of the matters set forth therein.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d)       Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
 
3.05.    Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)   any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)   any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)   any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06.    Mitigation Obligations; Replacement of Lenders.
 
(a)       Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.
 
 
 
28

--------------------------------------------------------------------------------


 
3.07.        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01.        Conditions of Borrowing.  The obligation of each Lender to make its
Loan hereunder is subject to satisfaction of the following conditions precedent:
 
(a)   The Administrative Agent’s receipt of the following, each of which shall
be originals or electronic copies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:
 
(i) that number of executed counterparts of this Agreement as may be reasonably
requested by the Administrative Agent;
 
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii) a pledge agreement, in substantially the form of Exhibit E (as amended,
the “Pledge Agreement”), duly executed by each Loan Party, together with:
 
(A) a certificate representing all of the Equity Interests in the Borrower,
accompanied by an undated stock power executed in blank, subject to the
limitation on the pledge of such Equity Interests set out in the Pledge
Agreement;
 
(B) proper UCC financing statements naming AGFC as debtor in form appropriate
for filing under the Uniform Commercial Code in the State of Indiana; and
 
(C) certified copies of UCC searches and state-level tax searches or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Loan Party as
debtor and that are filed in those states in which any Loan Party is organized,
none of which encumber the Pledged Equity or the Eligible Loan Receivables;
 
(iv) (x) executed copies of the Intercompany Secured Loan Agreements and the
Intercompany Security Documents, each of which shall be in full force and
effect; and (y) copies of UCC financing statements evidencing the perfection of
the Borrower’s security interest in the Eligible Loan Receivables securing the
Intercompany Secured Loans pursuant to the Intercompany Security Documents;
 
(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
 
 
29

--------------------------------------------------------------------------------


 
 
 
(vii) a favorable opinion of Weil Gotshal & Manges LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit H;
 
(viii) a certificate signed by a Responsible Officer of AGFC certifying (A) that
the conditions specified in Sections 4.01(g) and (h) have been satisfied and (B)
that, except as set forth on Schedule 4.01(a)(viii) of the Disclosure Letter,
(x) the Existing Indenture has not been amended or modified and that the
compliance with the provisions thereof has not been waived since May 1, 1999 and
(y) the AGFC Credit Facility has not been amended or modified and that the
compliance with the provisions thereof has not been waived since July 14, 2005;
 
(ix) the Lenders and the Administrative Agent shall have timely received the
information related to the Act under Section 11.18 as shall have been reasonably
requested by the Administrative Agent and the Lenders;
 
(x) a Borrowing Base Certificate duly certified by a Responsible Financial
Officer showing a calculation of the Borrowing Base, which shall be computed on
the basis of Eligible Loan Receivables as of February 28, 2010;
 
(xi) evidence that all Indebtedness owing by any Subsidiary Guarantor to AGFC
and American General Finance, Inc. shall be subordinated to the Obligations
pursuant to a subordination agreement (the “Subordination Agreement”); and
 
(xii) evidence that the Borrower’s certificate of incorporation shall contain
such terms that are reasonably satisfactory to the Administrative Agent; and
 
(xiii) a copy of the Disclosure Letter executed by a Responsible Officer of
AGFC.
 
(b)   The Subsidiary Guarantors shall have no Indebtedness individually in
excess of $100,000,000 other than (i) as set forth on Schedule 7.02(b)(ii) of
the Disclosure Letter, (ii) in respect of the Obligations, (iii) in respect of
intercompany Indebtedness among the Subsidiary Guarantors, and (iv) in respect
of the Intercompany Secured Loans;
 
(c)   The Borrower shall have no other Indebtedness other than the Loans;
 
(d)   AGFC shall have no other Indebtedness individually in excess of
$100,000,000 other than (i) as set forth on Schedule 7.02(b)(iii) of the
Disclosure Letter and (ii) in respect of the Obligations;
 
(e)   (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
 
(f)   The Administrative Agent shall have been reimbursed by the Borrower for
all of its reasonable and properly documented out-of-pocket fees and expenses
relating to the Transaction (including, but not limited to, the reasonable and
documented out-of-pocket fees, disbursements and other charges of Cahill Gordon
& Reindel llp, as counsel to the Administrative Agent, and due diligence
expenses).
 
(g)   The representations and warranties of AGFC, the Borrower and the
Subsidiary Guarantors contained in Article V or any other Loan Document shall be
true and correct in all material respects (except where such representations and
warranties are qualified by materiality, in which case they shall be true and
correct in all respects) on and as of the Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except
where such representations and warranties are qualified by materiality, in which
case they shall be true and correct in all respects) as of such earlier date.
 
 
 
30

--------------------------------------------------------------------------------


 
 
 
(h) No Default or Event of Default shall exist and be continuing, or would
result from the making of the Loans or from the application of the proceeds
thereof.
 
(i) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.
 
(j) The Administrative Agent shall be satisfied that (i) the Borrower has
provided written instructions that the net proceeds of the Loans, together with
other cash of the Borrower, shall be used by the Borrower to fund the
Intercompany Secured Loans and (ii) the aggregate principal amount of the Loans
shall not exceed the aggregate amount of the Intercompany Secured Loans plus
amounts described in clause (f) of the definition of Borrowing Base (not to
exceed the amounts set forth in such clause (f)).
 
Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Each of AGFC, the Borrower and the Subsidiary Guarantors represents and warrants
to the Administrative Agent and the Lenders that:
 
5.01.        Existence, Qualification and Power.  Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
5.02.    Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document, the Intercompany Security
Documents, the Intercompany Secured Loan Agreements and the Subordination
Agreement to which such Loan Party is or is to be a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Loan Party’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under, (i) any
material Contractual Obligation to which such Loan Party is a party or affecting
such Loan Party or the properties of such Loan Party or any of its Subsidiaries
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Loan Party or its property is subject; or (c)
violate any Law.
 
5.03.        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, (i)
any Governmental Authority, except as has already been obtained or (ii) except
where the failure to obtain would not reasonably be expected to have a Material
Adverse Effect or except as has already been obtained, any other Person, in each
case, is necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Pledge Agreement
and the Intercompany Security Documents, (c) the perfection or maintenance of
the Liens created under the Pledge Agreement and the Intercompany Security
Documents (including, in each case, the first priority nature thereof) or (d)
the exercise by the Administrative Agent or any Lender of its rights under the
Loan Documents or the Pledge Agreement and the Intercompany Security
Documents.  No action has been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction
 
 
 
 
31

--------------------------------------------------------------------------------


 
or the rights of the Loan Parties freely to transfer or otherwise dispose of, or
to create any Lien on, any properties now owned or hereafter acquired by any of
them.
 
5.04.        Binding Effect.  This Agreement has been, and each other Loan
Document, the Intercompany Security Documents, the Intercompany Secured Loan
Agreements and the Subordination Agreement when delivered hereunder, will have
been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
 
5.05.    Financial Statements; No Material Adverse Effect.
 
(a)       The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of AGFC and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of AGFC and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
(b)       Since December 31, 2009, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
 
5.06.        Litigation.  As of the date hereof, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against AGFC or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or (b) either individually or in the
aggregate, are reasonably likely to be adversely determined, and if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
 
5.07.    No Breach or Default.  Neither any Loan Party nor any Subsidiary
thereof is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
 
5.08.        Ownership of Property; Liens; Investments.
 
(a)       Each Subsidiary Guarantor has good record and marketable title to the
Loan Receivables pledged by such Subsidiary Guarantor to the Borrower pursuant
to the Intercompany Security Documents.
 
(b)        Other than Liens in favor of the Borrower pursuant to the
Intercompany Security Documents, there are no Liens on the Eligible Loan
Receivables.
 
(c)           Schedule 5.08(c) of the Disclosure Letter sets forth a complete
and accurate list of all Investments (x) by AGFC in any other Loan Party, (y) by
the Borrower or any Subsidiary Guarantor in AGFC and (z) individually in excess
of $100,000,000 that are held by any Loan Party on the date hereof (other than
any Investments between the Borrower and the Subsidiary Guarantors or among
Subsidiary Guarantors), showing as of the date hereof the amount, obligor or
issuer and maturity, if any, thereof.
 
5.09.        ERISA Matters.
 
(a)       Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state laws except for non-compliance that could
not, individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of
 
 
 
32

--------------------------------------------------------------------------------


 
 
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service except for non-compliance that could not, individually
or in the aggregate reasonably be expected to have a Material Adverse
Effect.  To the best knowledge of the Borrower, nothing has occurred that would
prevent or cause the loss of such tax-qualified status except for non-compliance
that could not, individually or in the aggregate reasonably be expected to have
a Material Adverse Effect.
 
(b)       There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
(c)      (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid and no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, except in the case of clauses (i)
through (iv) such event or circumstance, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
5.10.        Subsidiaries; Equity Interests; Loan Parties.  No Loan Party has
any Subsidiaries on the date hereof other than those specifically disclosed in
Part (a) of Schedule 5.10 of the Disclosure Letter, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.10 of the Disclosure Letter free and clear of all Liens
(subject to Liens permitted by each of Sections 7.01 and 7.02(a)).  No Loan
Party has any equity investments in any other corporation or entity on the date
hereof other than those specifically disclosed in Part (b) of Schedule 5.10 of
the Disclosure Letter.  All of the outstanding Equity Interests in the Borrower
have been validly issued, are fully paid and non-assessable and are owned
(directly or indirectly) by AGFC free and clear of all Liens except those
created under the Pledge Agreement.  Set forth on Part (d) of Schedule 5.10 of
the Disclosure Letter is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number.
 
5.11.        Margin Regulations; Investment Company Act.
 
(a)      No Loan Party is engaged nor will any Loan Party engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)        Immediately after giving effect to the Transaction, no Loan Party,
any Person Controlling any Loan Party, or any of their Subsidiaries is or will
be required to be registered as an “investment company” under the Investment
Company Act of 1940.
 
5.12.    Disclosure.  The Loan Parties have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which any of the Loan Parties is subject, and all other matters
known to them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
 
 
 
33

--------------------------------------------------------------------------------


 
 
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared.
 
5.13.        Compliance with Laws.  Each Loan Party is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
5.14.        Solvency.  As of the Closing Date, the Borrower and the Subsidiary
Guarantors are Solvent.
 
5.15.        Collateral Documents.
 
(a)          The provisions of the Pledge Agreement are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable first priority Lien on all right, title and
interest of AGFC in the Pledged Equity described therein.  Except for filings
completed on or prior to the Closing Date and as contemplated hereby and by the
Pledge Agreement, no filing or other action will be necessary to perfect such
Liens.
 
(b)                    The provisions of the Intercompany Security Documents are
effective to create in favor of the Borrower a legal, valid and enforceable
first priority Lien on all right, title and interest of the Qualifying
Subsidiary Guarantors in the Eligible Loan Receivables pledged pursuant
thereto.  Except for filings completed on or prior to the Closing Date and as
contemplated by the Intercompany Security Documents, no filing or other action
will be necessary to perfect such Liens.
 
5.16.                 Pari Passu Status.  The Obligations rank at least pari
passu in right of payment with each Loan Party’s present and future unsecured,
unsubordinated payment obligations, except for obligations mandatorily preferred
by law applying to companies generally in its jurisdiction of incorporation or
any other jurisdiction where it carries on business.
 
5.17.        Specified Subsidiaries.  The Subsidiary Guarantors are the only
Persons through which AGFC conducts or services its “branch” loan receivables
originated in the United States (excluding its possessions and territories).
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each of AGFC and the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Subsidiary Guarantor to:
 
6.01.        Financial Statements.  Deliver to the Administrative Agent for
further distribution to each Lender, in form and detail reasonably satisfactory
to the Administrative Agent:
 
(a)   as soon as available, but in any event within 120 days after the end of
each fiscal year of AGFC and the Borrower (or, if earlier, 15 days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ended December 31,
2010), (i) a consolidated balance sheet of AGFC and its Subsidiaries and (ii) a
balance sheet of the Borrower, in each case as at the end of such fiscal year,
and, in the case of the foregoing clause (i), the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such statements (in the case of the consolidated
 
 
 
34

--------------------------------------------------------------------------------


 
 
statements of AGFC and its Subsidiaries, but not the Borrower) to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards, and such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of AGFC to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of AGFC and its Subsidiaries or of the Borrower, as applicable;
 
(b)   as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of AGFC and the
Borrower (or, if earlier, 5 days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)) (commencing
with the fiscal quarter ended March 31, 2010), (i) a consolidated balance sheet
of AGFC and its Subsidiaries and (ii) a balance sheet of the Borrower, in each
case as at the end of such fiscal quarter, and, in the case of the foregoing
clause (i), the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such fiscal quarter and for the
portion of AGFC’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
AGFC as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of AGFC and its Subsidiaries or the
Borrower, as applicable, in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
 
6.02.        Borrowing Base Certificates; Other Information.  Deliver to the
Administrative Agent for further distribution to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:
 
(a)   concurrently with the delivery of the financial statements referred to in
Section 6.01(a)(i) and Section 6.01(b)(i), (i) a narrative report and
management’s discussion and analysis of the financial condition and results of
operations of AGFC for the applicable fiscal year or quarter, as compared to
amounts for the previous fiscal year or quarter, as the case may be, and (ii)
commencing with the fiscal quarter ended June 30, 2010, a statement as to the
aggregate amount of Loan Receivables of the Subsidiary Guarantors as of the end
of such fiscal year or quarter, as the case may be (it being understood that the
information required in connection with the financial statements referred to in
Section 6.01(a), Section 6.01(b) and this Section 6.02(a) may be furnished in
the form of a Form 10-K or 10-Q of AGFC, so long as such Form 10-K or 10-Q
contains such information);
 
(b)   promptly after the same are available, copies of each annual report or
financial statement or other report or communication sent to the stockholders of
AGFC generally, and copies of all annual, regular, periodic and special reports
and registration statements which AGFC or the Borrower may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
 
(c)   promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement, but only to the extent a comparable statement or report is not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;
 
(d)   not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices pursuant to any instrument,
indenture, loan or credit or similar agreement regarding or related to any
breach or default by any party thereto;
 
(e)   (i) on or prior to the thirtieth day following the end of each calendar
month following the Closing Date (beginning June 2010), (ii) at least one
Business Day prior to the consummation of any transaction pursuant to Section
7.02(d)(vii) and (iii) at least one Business Day prior to the making of
additional
 
 
 
 
35

--------------------------------------------------------------------------------


 
 
 
Intercompany Secured Loans pursuant to Section 2.03(b), an updated Borrowing
Base Certificate setting forth a calculation of the Required Borrowing Base as
of the end of the immediately preceding calendar month (or with respect to
clause (ii) or (iii) as of the end of the most recent calendar month for which a
Borrowing Base Certificate was required to be delivered), which (x) in the case
of clause (i) shall be calculated based on information with respect to Eligible
Loan Receivables as of the end of such immediately preceding calendar month;
provided that such calculation shall only be required to be updated with respect
to FICO Scores and TDRs with respect to such Eligible Loan Receivables as of the
end of such calendar month for any Borrowing Base Certificate that is required
to be delivered with respect to a calendar month that is also the end of a
calendar quarter, (y) in the case of clause (ii) shall be calculated on a pro
forma basis giving effect to the relevant substitution or exchange contemplated
by Section 7.02(d)(vii), as applicable, and (z) in the case of clause (iii)
shall be calculated on a pro forma basis giving effect to the additional
Intercompany Secured Loans and pledge of additional Eligible Loan Receivables
under the Intercompany Security Documents being made pursuant to Section 2.03;
and
 
(f)   no Subsidiary Guarantor will effect any change (i) in such Subsidiary
Guarantor’s legal name, (ii) in such Subsidiary Guarantor’s organizational
structure, (iii) in such Subsidiary Guarantor’s  Federal Taxpayer Identification
Number or organizational identification number, if any or (iv) in such
Subsidiary Guarantor’s jurisdiction of organization unless (A) it shall have
given the Administrative Agent not less than 10 days’ prior written notice of
its intention so to do and (B) it shall have taken all action reasonably
necessary to maintain the perfection and priority of the security interest of
the Borrower in the Collateral (as defined in the Intercompany Security
Documents) under the Intercompany Security Documents.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) or Section 6.02(d) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
11.02; or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its request to the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent and (ii)
the Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use its commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders, including using commercially reasonable
efforts to ensure that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to AGFC and its Affiliates or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public
 
 
 
 
36

--------------------------------------------------------------------------------


 
 
Side Information.”  Notwithstanding the foregoing, the Borrower shall be under
no Obligation to mark any Borrower Materials “PUBLIC”.
 
6.03.        Notices.  Promptly notify the Administrative Agent:
 
(a)   of the occurrence of any Default;
 
(b)   of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect; and
 
(c)   of the assertion or occurrence of any action or proceeding against any
Loan Party or any of their Subsidiaries that is reasonably likely to be
adversely determined and, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect.
 
Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth reasonable details of the
occurrence referred to therein and stating what action the Borrower has taken
and/or proposes to take with respect thereto.  Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
 
6.04.        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all Taxes
upon it or its property, income or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by AGFC or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, and timely and correctly file all Tax returns
required to be filed by it, except for failures to pay and discharge or file
that could not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.
 
6.05.        Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect and (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
6.06.        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.07.        Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of AGFC or such Subsidiary Guarantor, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over AGFC, the Borrower or such Subsidiary, as the case
may be; provided that this Section 6.07 shall not be deemed to require the
delivery of an audit opinion that does not contain a “going concern” or similar
qualification.
 
6.08.        Borrowing Base Audit Rights.  Permit representatives and
independent contractors of the Administrative Agent to visit and to conduct
appraisals and collateral examinations of the Eligible Loan Receivables of the
Borrower and the Subsidiary Guarantors, which shall include, without limitation,
of the Borrower’s practices in the computation of the Borrowing Base, and
related financial information, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however,
that, excluding any such visits and inspections during the continuation of an
Event of Default, the Administrative Agent shall not exercise such rights more
than one (1) time during any calendar
 
 
 
37

--------------------------------------------------------------------------------


 
 
year absent the existence and continuance of an Event of Default; provided that
when an Event of Default exists, the Administrative Agent (or its
representatives or independent contractors) may do any of the foregoing, in each
case, at the expense of the Borrower at any time during normal business hours
and upon reasonable advance notice.
 
6.09.        Use of Proceeds.  Use the net proceeds of the Loans together with
other cash of the Borrower to make Intercompany Secured Loans to Subsidiary
Guarantors such that the aggregate principal amount of the Loans on the Closing
Date shall not exceed the aggregate amount of the Intercompany Secured Loans on
the Closing Date.
 
6.10.        Covenant to Guarantee Obligations.
 
(a)           If (x) any direct or indirect Subsidiary of AGFC provides a
Guarantee of any Indebtedness of AGFC represented by securities or (y) any
Subsidiary of AGFC (other than an Excluded Subsidiary) shall be formed or
established that conducts or services “branch” loan receivables which are
originated in the United States, then AGFC shall, at AGFC’s expense:
 
(i) promptly cause such Subsidiary to duly execute and deliver to the
Administrative Agent an executed joinder agreement to this Agreement in the
capacity as a Subsidiary Guarantor, and if such Subsidiary pledges Eligible Loan
Receivables, to an Intercompany Secured Loan Agreement and the Intercompany
Security Documents, in each case, in form and substance reasonably satisfactory
to the Administrative Agent; and
 
(ii) within 15 days after such formation, acquisition or activity, deliver to
the Administrative Agent, upon the request of the Required Lenders, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clause (i) above, and as to
such other matters as the Administrative Agent may reasonably request (but
consistent with the legal opinions delivered on the Closing Date pursuant to
Section 4.01(a)(vii)).
 
(b)       At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may reasonably deem necessary or
desirable and that the Loan Parties are commercially able to do in obtaining the
full benefits of, or (as applicable) in perfecting and preserving the Liens of,
such guaranties and pledge agreements.
 
(c)       Notwithstanding any other provision of this Agreement (x) at all times
AGF CashCo shall be a Subsidiary Guarantor and (y) no Subsidiary of AGFC listed
on Schedule 1.01(c) shall be required to grant Guarantees of the Obligations of
Borrower unless such Subsidiary becomes a Qualifying Subsidiary Guarantor.
 
(d)           Notwithstanding the foregoing, no Foreign Subsidiary shall be a
Subsidiary Guarantor or otherwise be subject to this Section 6.10.
 
6.11.        Conduct of Business.  Subject to the right to transfer Loan
Receivables from one Subsidiary Guarantor to another Subsidiary Guarantor,
provided that following any such transfer they continue to be Eligible Loan
Receivables, each Subsidiary Guarantor shall continue to service the Loan
Receivables it has pledged to the Borrower as collateral securing the
Intercompany Secured Loans in accordance with customary business practices and
consistent with past practice and any activities that are ancillary or
reasonably related thereto.
 
6.12.        Cash Management.  Within 120 days following the Closing Date, AGFC
shall, and shall cause its Subsidiaries to enter into cash management procedures
reasonably satisfactory to the Administrative Agent, including procedures that:
 
(i) ensure that cash of the Subsidiary Guarantors that constitutes payments
received from Eligible Loan Receivables is not commingled with cash of AGFC on
any day other than, so long as no Event of Default has occurred and is
continuing, an amount of cash that does not exceed the amount of loan
disbursements and expenses expected to be paid by AGFC on the Business Day
following such day;
 
 
 
38

--------------------------------------------------------------------------------


 
 
 
(ii) require that an amount of cash generated by each Eligible Loan Receivable
be deposited with AGFS Cash Services, Inc. (“AGF CashCo”) within two (2)
Business Days of such generation;
 
(iii) provide that during the continuance of an Event of Default any cash that
constitutes payments received from the Eligible Loan Receivables shall be
segregated and (x) directed within two (2) Business Days after receipt to a
blocked deposit account of the Borrower that is subject to an account control
agreement in favor of the Borrower, which account control agreement is in form
and substance reasonably satisfactory to the Administrative Agent or (y) pledged
to the Borrower pursuant to procedures reasonably acceptable to the
Administrative Agent;
 
provided that such procedures shall, (x) subject to Article VII, allow the
movement of cash (to the extent such cash is determined not to have been
generated by Eligible Loan Receivables) from AGF CashCo to AGFC and (y) not
otherwise restrict the aggregation or movement of funds among the Subsidiary
Guarantors and the Borrower; provided further that on or prior to the date that
is 120 days following the Closing Date, the Borrower shall provide the
Administrative Agent with a certificate of the chief financial officer of the
Borrower confirming that the procedures in clauses (i) through (iii) of this
Section 6.12 have been completed.
 
6.13.        ERISA.  AGFC and its Subsidiaries shall furnish to the
Administrative Agent (a) as soon as possible, and in any event within 30 days
after AGFC has knowledge that any ERISA Event with respect to any Pension Plan
with vested Unfunded Liabilities that could reasonably be expected to have a
Material Adverse Effect has occurred, a statement setting forth details as to
such ERISA Event and the action that AGFC proposes to take with respect thereto,
together with a copy of the notice of such ERISA Event given to the PBGC, and
(b) promptly after receipt thereof, a copy of any notice AGFC or any of its
Subsidiaries may receive from the PBGC relating to the intention of the PBGC to
terminate any Plan with vested Unfunded Liabilities that could reasonably be
expected to have a Material Adverse Effect or to appoint a trustee to administer
any Plan with vested Unfunded Liabilities that could reasonably be expected to
have a Material Adverse Effect.
 
6.14.        Further Assurances.  Promptly upon request by the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) perfect and maintain the validity,
effectiveness and priority of any of the Pledge Agreement and the Intercompany
Security Documents and any of the Liens intended to be created thereunder, (iii)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party is or is to be a party and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Borrower the
rights granted or now or hereafter intended to be granted to the Borrower under
any Intercompany Security Document or under any other instrument executed in
connection with any Intercompany Security Document to which any Qualifying
Subsidiary Guarantor is or is to be a party.  Promptly upon request by the
Administrative Agent or the Required Lenders, if an Event of Default occurs and
is continuing and the Administrative Agent has exercised its rights and remedies
pursuant to Section 8.02, (x) the Borrower will exercise its rights and remedies
under the Intercompany Secured Loan Agreements and the Intercompany Security
Documents and (y) the Subsidiary Guarantors will exercise their rights and
remedies under the Subordination Agreement.
 
ARTICLE VII
NEGATIVE COVENANTS
 
7.01.        Negative Covenants Applicable to AGFC and Its Subsidiaries.
 
(a)      So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, AGFC shall not at
any time, directly or indirectly, create, assume or suffer to exist, and shall
not cause, suffer or permit any of its Subsidiaries to create, assume or suffer
to exist, any Lien of
 
 
 
 
39

--------------------------------------------------------------------------------


 
or upon any of its or their properties or assets, real or personal, whether
owned at the Closing Date or thereafter acquired, or of or upon any income or
profit therefrom, without making effective provision, and AGFC covenants that in
any such case it will make or cause to be made effective provision, whereby the
Loans then outstanding shall be secured by such Lien equally and ratably with or
prior to any and all other obligations and Indebtedness to be secured thereby,
so long as any such other obligations and Indebtedness shall be so secured;
provided that this Section 7.01 shall not be construed to prevent AGFC or any of
its Subsidiaries from creating, assuming or suffering to exist, and AGFC or any
of its Subsidiaries is hereby expressly permitted to create, assume or suffer to
exist, without securing the Loans then outstanding, the following:
 
(i) any Lien arising under the Loan Documents;
 
(ii) any Lien on any properties or assets of AGFC or any of its Subsidiaries
existing on the date hereof and (to the extent any underlying property or asset
subject to such Lien individually has a value in excess of $50,000,000) listed
on Schedule 7.01(a)(ii) of the Disclosure Letter;
 
(iii) any Lien on any property or assets of any of AGFC’s Subsidiaries to secure
Indebtedness owing by it to AGFC or to a Wholly Owned Subsidiary of AGFC;
 
(iv) any Lien on any property or assets of any of AGFC’s Subsidiaries to secure,
in the ordinary course of its business, its Indebtedness, if as a matter of
practice, prior to the time it became a Subsidiary of AGFC, it had borrowed on
the basis of secured loans or had customarily deposited collateral to secure any
or all of its obligations;
 
(v) any purchase money Lien on property, real or personal, acquired or
constructed by AGFC or any of its Subsidiaries after the Closing Date, to secure
the purchase price of such property (or to secure Indebtedness incurred for the
purpose of financing the acquisition or construction of such property to be
subject to such Lien), or Liens existing on any such property at the time of
acquisition, whether or not assumed, or any Lien existing on any property of any
Person at the time it becomes a Subsidiary of AGFC, or any Lien with respect to
any property hereafter acquired; provided, however, that the aggregate principal
amount of the Indebtedness secured by all such Liens on a particular parcel of
property shall not exceed 75% of the cost of such property, including the
improvements thereon, to AGFC or any such Subsidiary, and provided, further,
that any such Lien does not spread to other property owned prior to such
acquisition or construction or to property thereafter acquired or constructed
other than additions to such property;
 
(vi) refundings or extensions of any Lien permitted by this Section 7.01(a) for
amounts not exceeding the principal amount of the Indebtedness so refunded or
extended at the time of the refunding or extension thereof, and covering only
the same property theretofore securing the same;
 
(vii) Liens to enable AGFC or any of its Subsidiaries to exercise any privilege
or license, or to secure payments of workmen’s compensation, unemployment
insurance, old age pensions or other social security, or to secure the
performance of bids, tenders, contracts or leases to which AGFC or any of its
Subsidiaries is a party, or to secure public or statutory obligations of AGFC or
any of its Subsidiaries, or to secure surety, stay or appeal bonds to which AGFC
or any of its Subsidiaries is a party; or other similar Liens made in the
ordinary course of business;
 
(viii) mechanics’, workmen’s, repairmen’s, materialmen’s, or carriers’ Liens; or
other similar Liens arising in the ordinary course of business; or deposits or
pledges to obtain the release of any such liens;
 
(ix) Liens arising out of judgments or awards against AGFC or any Subsidiary
with respect to which AGFC or such Subsidiary shall in good faith be prosecuting
an appeal or proceedings for review; or Liens incurred by AGFC or any Subsidiary
for the purpose of obtaining a stay or discharge in the course of any legal
proceedings to which AGFC or such Subsidiary is a party;
 
 
 
40

--------------------------------------------------------------------------------


 
 
 
(x) Liens for taxes not yet subject to penalties for non-payment or contested,
or survey exceptions, or encumbrances, easements or reservations of, or rights
of others for, rights of way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real properties, which encumbrances, easements, reservations, rights and
restrictions do not in the aggregate materially detract from the value of such
properties or materially impair their use in the operation of the business of
AGFC or of its Subsidiary owning the same;
 
(xi) other Liens incidental to the conduct of its business or the ownership of
its property and assets which were not incurred in connection with the borrowing
of money or the obtaining of advances of credit, and which do not in the
aggregate materially detract from the value of its property and assets or
materially impair the use thereof in the operation of its business;
 
(xii) any Lien created by AGFC or any of its Subsidiaries in connection with a
transaction intended by AGFC or such Subsidiary to be one or more sales of
properties or assets of AGFC or such Subsidiary; provided that such Lien shall
only apply to the properties or assets involved in such sale or sales, the
income from such properties or assets and/or the proceeds of such properties or
assets;
 
(xiii) Liens on property (other than Eligible Loan Receivables) of the
Subsidiary Guarantors securing Indebtedness incurred pursuant to
Section 7.02(b)(v); and
 
(xiv) Liens on property (other than Eligible Loan Receivables) of the Loan
Parties securing Indebtedness incurred pursuant to Section 7.02(b)(viii).
 
(b)      Notwithstanding Section 7.01(a), AGFC and its Subsidiaries shall not
create, assume or suffer to exist, and shall not cause, suffer or permit any of
its Subsidiaries to create, assume or suffer to exist, any Lien upon any of its
or their properties or assets, real or personal, whether owned at the Closing
Date or thereafter acquired, or of or upon any income or profit therefrom in
reliance upon the Consolidated Net Worth Basket other than Liens granted
pursuant to the Pledge Agreement.
 
(c)       (i) So long as any Lender shall have any Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, AGFC
shall not consolidate with, merge with or into, or sell or convey all or
substantially all of its assets to, any other Person; provided that AGFC may
consolidate with, merge with or into, or sell or convey all or substantially all
of its assets to, any other corporation, association, company or business trust,
provided that (x) (1) in the case of a merger, AGFC is the surviving entity in
such merger, or (2) in the case of a merger in which AGFC is not the surviving
entity or in the case of a consolidation or a sale or conveyance of assets, the
entity into which AGFC is merged or the entity which is formed by such
consolidation or which acquires by sale or conveyance all or substantially all
of the assets of AGFC shall be a corporation, association, company or business
trust organized and existing under the laws of the United States of America or a
State thereof and such successor entity shall expressly assume the due and
punctual payment of the principal of the Obligations and the due and punctual
performance and observance of all of the covenants of this Agreement to be
performed or observed by AGFC by an assumption agreement in form satisfactory to
the Administrative Agent, executed and delivered to the Administrative Agent by
such entity and (y) AGFC or such successor entity, as the case may be, shall
not, immediately after such merger or consolidation, or such sale or conveyance,
be in default in the performance or observance of any such covenant and shall
not immediately thereafter have outstanding (or otherwise be liable for) any
Indebtedness secured by a Lien not expressly permitted by the provisions of
Section 7.01(a) or shall have secured the Obligations hereunder equally and
ratably with (or prior to) any Indebtedness secured by any Lien not so
permitted.
 
7.02.        Negative Covenants Applicable to the Borrower and the Subsidiary
Guarantors.  So long as any Lender shall have any Commitment hereunder or any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, the
Borrower and the Subsidiary Guarantors shall not at any time directly or
indirectly:
 
(a)   Liens.  Create, incur, assume or suffer to exist any Lien upon (i) in the
case of the Borrower, any of its assets and (ii) in the case of the Subsidiary
Guarantors, any of the Eligible Loan Receivables or upon the Intercompany
Secured Loans, other than Liens in favor of the Borrower pursuant to the
Intercompany Security Documents.
 
 
 
41

--------------------------------------------------------------------------------


 
 
(b)   Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(i) Indebtedness under the Loan Documents;
 
(ii) Indebtedness existing on the Closing Date and (to the extent individually
in excess of $100,000,000 (other than intercompany Indebtedness among the
Subsidiary Guarantors)) listed on Schedule 7.02(b)(ii) of the Disclosure Letter
and Refinancing Indebtedness in respect thereof;
 
(iii) the Subsidiary Guarantors may incur Indebtedness for the purpose of
refinancing, refunding, renewing or extending any Indebtedness of AGFC existing
on the Closing Date and listed on Schedule 7.02(b)(iii) of the Disclosure Letter
in compliance with Section 7.02(e)(ii), and any Indebtedness of a Subsidiary
Guarantor incurred in contemplation of such refinancing, refunding, renewal or
extension, so long as the proceeds thereof are retained at a Subsidiary
Guarantor until actually applied to such refinancing, refunding, renewal or
extension;
 
(iv) so long as no Default shall have occurred and be continuing or would result
therefrom, the Subsidiary Guarantors may incur Indebtedness (including pursuant
to Alternate Transactions), the net cash proceeds of which are used or invested
in the Loan Business, and Refinancing Indebtedness in respect thereof;
 
(v) Indebtedness of a Subsidiary Guarantor owed to the Borrower or another
Subsidiary Guarantor;
 
(vi) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may incur Subordinated Indebtedness;
 
(vii) so long as no Default shall have occurred and be continuing or would
result therefrom, the Subsidiary Guarantors may Guarantee any Indebtedness that
would have otherwise been permitted to be incurred by such Subsidiary Guarantor
pursuant to another clause of this Section 7.02(b);
 
(viii) Indebtedness under interest rate Swap Contracts; provided that such
Indebtedness is not incurred for speculative purposes;
 
(ix) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with customary deposit accounts maintained by a Loan
Party as part of its ordinary cash management program;
 
(x) performance Guarantees in the ordinary course of business of the obligations
(other than Indebtedness) of suppliers, customers, franchisees and licensees of
a Subsidiary Guarantor or of any Subsidiary Guarantor as a tenant or subtenant
on real estate leases in the ordinary course of business; and
 
(xi) other Indebtedness of the Subsidiary Guarantors not to exceed $500,000,000
at any one time outstanding.
 
(c)   Investments.  Make or hold any Investments, except:
 
(i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business,
 
(ii) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors in the ordinary course of business or to
the extent reasonably necessary in order to prevent or limit loss;
 
 
 
42

--------------------------------------------------------------------------------


 
 
 
(iii) Investments in cash and Cash Equivalents;
 
(iv) Indebtedness permitted to be incurred pursuant to Section 7.02(b)(iv),
7.02(b)(v), 7.02(b)(vi) or 7.02(b)(vii);
 
(v) Investments entered into in connection with Alternate Transactions permitted
pursuant to Section 7.05;
 
(vi) Investments existing on the Closing Date and (to the extent individually in
excess of $100,000,000 (other than intercompany Investments among the Subsidiary
Guarantors)) listed on Schedule 5.08(c) of the Disclosure Letter;
 
(vii) Restricted Payments permitted pursuant to Section 7.02(e); and
 
(viii) without duplication of Restricted Payment pursuant to Section 7.02(e)(ii)
and other than with Unrestricted Cash of the Borrower included in the Required
Borrowing Base, so long as no Default shall have occurred and be continuing or
would result therefrom, the Borrower and each Subsidiary Guarantor may make
Investments in the form of unsubordinated loans to AGFC and American General
Finance, Inc. and AGFC may make Investments in the form of unsubordinated loans
to American General Finance, Inc., in each case, in an amount not to exceed the
amount necessary to pay principal and interest payments on AGFC’s (or American
General Finance, Inc.’s) Indebtedness to the extent such payments are due and
payable within 24 months of the date of such Investment; so long as the proceeds
thereof are promptly used by AGFC (or American General Finance, Inc.) to make
such payment of principal and/or interest.
 
(d)   Dispositions.  Make any Disposition, except:
 
(i) Dispositions, the net cash proceeds of which are applied to permanently
repay Indebtedness of AGFC or any Subsidiary Guarantor (which in the case of any
revolving Indebtedness shall be accompanied by a termination of the commitments
with respect to such Indebtedness);
 
(ii) Dispositions, the net cash proceeds of which are used in the Loan Business;
 
(iii) Dispositions of obsolete or worn-out property, or property that is no
longer used or useful in the business, whether now owned or hereafter acquired,
in the ordinary course of business; provided that Disposition of any Loan
Receivables shall not be permitted pursuant to this clause (iii);
 
(iv) Dispositions of equipment or real property to the extent that the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;
 
(v) Dispositions of property to any Subsidiary Guarantor;
 
(vi) Dispositions occurring to effect a transaction pursuant to Section 7.02(e)
or Section 7.05;
 
(vii) the substitution or exchange of Eligible Loan Receivables; provided that
after giving effect thereto, the Required Borrowing Base is not less than the
amount of outstanding Loans as shown on the most recent Borrowing Base
Certificate delivered pursuant to Section 6.02(e);
 
 
 
43

--------------------------------------------------------------------------------


 
 
 
(viii) Dispositions in the ordinary course of business of assets realized from
collateral that was pledged by borrowers to support their related Loan
Receivable or assets otherwise received in satisfaction of their obligations;
and
 
(ix) Transactions permitted by Section 7.05 that constitute a Disposition.
 
(e)   Restricted Payments  Declare or make any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(i) each Subsidiary Guarantor may make Restricted Payments to another Subsidiary
Guarantor or the Borrower;
 
(ii) without duplication of Investments pursuant to Section 7.02(c)(viii), so
long as no Default shall have occurred and be continuing or would result
therefrom, the repayment of amounts owing by a Subsidiary Guarantor to AGFC and
American General Finance, Inc. in respect of intercompany loans in an amount not
to exceed the amount necessary to pay principal and interest payments on AGFC’s
(or American General Finance, Inc.’s) Indebtedness to the extent such payments
are due and payable within 24 months of the date of such repayment so long as
the proceeds thereof are promptly used by AGFC (or American General Finance,
Inc.) to make such payment of principal and/or interest; and
 
(iii) the Borrower and the Subsidiary Guarantors may declare and pay cash
dividends to AGFC, in each case, other than Unrestricted Cash of the Borrower
included in the Required Borrowing Base and not to exceed an amount necessary to
permit AGFC to pay (x) reasonable and customary corporate and operating expenses
(including reasonable out-of-pocket expenses for legal, administrative and
accounting services provided by third parties, and compensation and benefits
payable to officers and directors in connection with their employment in the
ordinary course of business and to board of director observers), (y) franchise
fees or similar taxes and fees required to maintain its corporate existence, and
(z) its proportionate share of the tax liability of the affiliated group of
corporations that file consolidated Federal income tax returns (or that file
state and local income tax returns on a consolidated basis); provided that, in
each case, such dividends shall promptly be used by AGFC to make such payments;
provided, further that for the avoidance of doubt no such dividends shall be
paid to AGFC in order for AGFC to make any payments in respect of its
Indebtedness.
 
        (f)   Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower or any Subsidiary Guarantor; provided
that the foregoing restriction shall not apply to:
 
(i) any transaction pursuant to any agreements or arrangements in effect on the
Closing Date and, to the extent the value of such transaction is in excess of
$25,000,000, listed on Schedule 7.02(f)(i) of the Disclosure Letter, and any
renewals, replacements and modifications any such transaction that, taken as a
whole, are not materially adverse to the interests of the Lenders;
 
(ii) transactions between or among the Borrower and one or more Subsidiary
Guarantors;
 
(iii) any transaction or a series of related transactions undertaken by the
Borrower or a Subsidiary Guarantor that is not material to the Borrower or to
the Subsidiary Guarantors, taken as a whole; and
 
(iv) transactions that (x) would be on terms at least as favorable in all
material respects to the Borrower or such Subsidiary Guarantor as would be
obtainable by the Borrower or such Subsidiary Guarantor in a comparable
arm’s-length transaction with a Person that is not an
 
 
 
44

--------------------------------------------------------------------------------


 
 
Affiliate and (y) are either in the ordinary course of business or are
consistent with past practice prior to the Closing Date;
 
(v) transactions necessary to comply with any of the provisions of this
Agreement;
 
(vi) the Borrower holding demand notes referred to in clause (e) of the
definition of “Cash Equivalents” and the making of loans pursuant thereto; and
 
(vii) Investments pursuant to Section 7.02(c)(viii) and the repayment of
existing intercompany loans from AGFC or American General Finance, Inc. by any
Subsidiary Guarantor.
 
7.03.        Amendments of Documents.  So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, none of the Borrower or any Subsidiary Guarantor shall amend any
of its Organization Documents, the Intercompany Secured Loans, the Intercompany
Security Documents or the Subordination Agreement, except (i) to increase the
amount of Intercompany Secured Loans as required pursuant to Section 2.03(b),
(ii) to make any amendment to the Intercompany Security Documents to reflect a
corresponding amendment to any Loan Document so as to comply with the
requirements of this Agreement and the other Loan Documents, (iii) in the case
of any Organization Documents of the Borrower or any Subsidiary Guarantor, as
would not be materially adverse to the interests of the Lenders (it being agreed
that conforming changes to be made relating to directors’ and officers’
indemnity provisions are not materially adverse to the Lenders) or (iv)
amendments to the Intercompany Secured Loan Agreements, the Intercompany
Security Documents or the Subordination Agreement that, in each case, are not
adverse to the Borrower in any material respect.
 
7.04.    Special Purpose Entity.  So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, the Borrower shall not, and AGFC shall not permit the Borrower
to, engage in any business or consensual activity other than (i) as a Single
Purpose Entity, (ii) as required by the terms of the Loan Documents and (iii) as
required by the Intercompany Security Documents.
 
7.05.        Alternate and Subsequent Transactions.  For the avoidance of doubt,
it is understood and agreed that, the Subsidiary Guarantors from time to time
and any other existing or newly created Subsidiaries of AGFC shall be permitted
to enter into one or more other financing transactions (“Alternate
Transactions”) with financial institutions or other entities on the basis that
any loans, securitizations or other transactions made under Alternate
Transactions will not be secured by a lien on any Eligible Loan Receivables and,
if involving a Subsidiary Guarantor, (i) the proceeds of any such financing
transaction are applied in accordance with Article VII and (ii) procedures are
in place at such time for the identification and segregation, within two (2)
Business Days after receipt thereof, of cash generated by either (x) such
Alternate Transaction or (y) the Eligible Loan Receivables.  For the avoidance
of doubt, it is agreed that Alternate Transactions may include lending
transactions, securitizations and other financing transactions involving
Subsidiary Guarantors and/or Subsidiaries that are not Subsidiary Guarantors,
and may be either secured to the extent otherwise permitted by this Article VII
(provided that no debt may be secured in reliance upon the Consolidated Net
Worth Basket) or unsecured, either guaranteed or non-guaranteed and either
involving intercompany secured loans or not involving intercompany secured
loans; provided that if secured they may be secured only by assets that do not
constitute Eligible Loan Receivables.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01.        Events of Default.  Any of the following shall constitute an “Event
of Default”:
 
(a)   Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
pay within ten Business Days after the same becomes due, any interest on any
Loan or any fee due hereunder, or (iii) pay within ten Business Days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
 
 
45

--------------------------------------------------------------------------------


 
 
 
(b)   Covenants.  (i) The Borrower or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.02(e),
Section 6.03(a), Section 6.09, or Section 6.12, or (ii) the Borrower or any
other Loan Party fails to perform or observe any term, covenant or agreement
contained in Article VII and, solely in the case of this clause (ii), such
failure is capable of being remedied and such failure continues for 30 days, or
(iii) any of the Loan Parties fails to perform or observe any term, covenant or
agreement (not specified in Section 8.01(a) or Section 8.01(b)(i)) contained in
any Loan Document on its part to be performed or observed and, solely in the
case of this clause (iii), such failure continues for 60 days; or
 
(c)   Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; provided that the
breach of such representation, warranty, certification or statement of fact
could reasonably be expected to result in a Material Adverse Effect; or
 
(d)   Cross-Default.  (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than (x) with respect to any Indebtedness or Guarantee of AGFC, $25,000,000
or (y) with respect to any Indebtedness or Guarantee of the Borrower or any
Subsidiary Guarantor, $100,000,000, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
referred to in this clause (B) is to cause, such Indebtedness to be demanded or
to become due or to be repurchased, prepaid, defeased or redeemed (automatically
or otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract to which it is a party an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which such Loan Party is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party as a result thereof is greater than (x) with respect to any amount owed by
AGFC, $25,000,000 or (y) with respect to any amount owed by any other Loan Party
(individually or in the aggregate), $100,000,000 and the result of which the
obligations thereunder are accelerated; or
 
(e)   Insolvency Proceedings, Etc.  Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding (provided that
this Section 8.01(e) shall not apply to any Subsidiary Guarantor so long as (i)
such Subsidiary Guarantor has less than $50,000,000 in total assets as of the
end of the most recent fiscal quarter, (ii) such Subsidiary Guarantor, when
taken together with all other Subsidiary Guarantors to which this Section
8.01(e) would otherwise be applicable absent this proviso, has less than
$250,000,000 in total assets as of the end of the most recent fiscal quarter and
(iii) other Subsidiary Guarantors that are not subject to any proceeding,
appointment or order and have not made any assignment, application, or consent,
in each case referred to in this Section 8.01(e) shall have immediately pledged
additional Eligible Loan Receivables pursuant to the Intercompany Security
Documents in an amount at least equal to the Eligible Loan Receivables that were
then pledged by such Subsidiary Guarantor); or
 
 
 
46

--------------------------------------------------------------------------------


 
 
 
(f)   Judgments.  There is entered against any Loan Party one or more final
judgments or orders for the payment of money in an aggregate unpaid amount (as
to all such judgments and orders) exceeding (x) with respect to any judgment
against AGFC, $25,000,000 or (y) with respect to any judgment against the
Borrower or any Subsidiary Guarantor, $100,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of sixty (60) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(g)   Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(h)   Pledge Agreement.  The Pledge Agreement after delivery thereof pursuant to
Section 4.01 shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected first priority Lien (subject to Liens
permitted by Section 7.01) on the Pledged Equity purported to be covered
thereby; or
 
(i)   Intercompany Documents.  The Intercompany Security Documents after
delivery thereof pursuant to Section 4.01 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien on the Eligible Loans Receivables purported to be covered thereby
or any Intercompany Secured Loan shall cease to be in full force or effect; or
 
(j)   ERISA Event.  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect.
 
8.02.        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)   declare the Commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)   declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and each other Loan Party; and
 
(c)   exercise on behalf of itself, the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or AGFC under the Bankruptcy Code
of the United States, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, without further act of the Administrative Agent or any Lender.
 
8.03.        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:
 
 
 
47

--------------------------------------------------------------------------------


 
 
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting interest on
the Loans and other Obligations arising under the Loan Documents, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders, in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01.    Appointment and Authority.
 
(a)       Each of the Lenders hereby irrevocably appoints Bank of America to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
 
(b)       The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien granted under the Pledge
Agreement, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
 
9.02.    Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with AGFC, the Borrower or any of their respective
Subsidiaries or Affiliates as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
 
9.03.    Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
 
 
48

--------------------------------------------------------------------------------


 
 
 
(a)   shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
 
(b)   shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c)   shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to AGFC, the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
 
(d)   The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
 
(e)   The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Pledge
Agreement, (v) the value or the sufficiency of any collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04.    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.05.        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.
 
 
 
49

--------------------------------------------------------------------------------


 
 
 
9.06.        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
9.07.    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
9.08.    No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent and as a Lender
hereunder.
 
9.09.    Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
 
(a)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
 
(b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
 
50

--------------------------------------------------------------------------------


 
 
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
 
9.10.    Collateral and Guaranty Matters.
 
(a)       Each of the Lenders irrevocably authorizes the Administrative Agent,
at its option and in its discretion,
 
(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (y) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document or (z) if
approved, authorized or ratified in writing in accordance with Section 11.01;
and
 
(ii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10(a).  In each case as specified in this Section 9.10(a), the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of collateral from the assignment and security interest
granted under the Pledge Agreement or to subordinate its interest in such item,
or to release such Guarantor from its obligations under the Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section
9.10(a).
 
(b)       Notwithstanding anything herein or in any other Loan Document, the
Administrative Agent and the Lenders hereby agree that the maximum amount of
Obligations that is secured by the Pledge Agreement is limited to the amount
equal to (a) the lesser of (i) 10% of the Consolidated Net Worth of AGFC (as
defined in and calculated in accordance with, the Existing Indenture as in
effect on the Closing Date) and (ii) until July 14, 2010 the amount of secured
Indebtedness that is permitted to be incurred under the last paragraph of
Section 8.04 of the AGFC Credit Facility as in effect on the Closing Date, if
lower less (b) the aggregate principal amount of Indebtedness secured by Liens
on assets of AGFC and its Subsidiaries as shown on Schedule 9.10 of the
Disclosure Letter (such amount, the “Consolidated Net Worth Basket”).
 
9.11.    Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount equal
to any applicable withholding tax.  If the IRS or any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
any amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties, additions to
tax or interest thereto, together with all expenses incurred, including legal
expenses and any out-of-pocket
 
 
 
51

--------------------------------------------------------------------------------


 
expenses, whether or not such tax was correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be prima facie evidence of the matters set forth therein.
 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Section 9.11.  The agreements in this Section 9.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations.
Unless required by applicable Laws, at no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.
 
ARTICLE X
CONTINUING GUARANTY
 
10.01.      Guaranty.  Each of AGFC and the Subsidiary Guarantors hereby
absolutely and unconditionally guarantees as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Borrower to the Secured Parties, and whether
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof).  The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be prima facie
evidence of the matters set forth therein for the purpose of establishing the
amount of the Obligations.  This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of AGFC and the Subsidiary
Guarantors under this Guaranty, and each of AGFC and the Subsidiary Guarantors
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.   Anything contained herein to
the contrary notwithstanding, the obligations of AGFC and the Subsidiary
Guarantors hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States (Title 11, United States Code) or any
comparable provisions of any similar federal or state law.
 
10.02.      Rights of Lenders.  Each of AGFC and the Subsidiary Guarantors
consents and agrees that the Secured Parties may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof, but subject to the other provisions of this
Agreement,  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations.  Without limiting the
generality of the foregoing, each of AGFC and the Subsidiary Guarantors consents
to the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of AGFC and the Subsidiary Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of AGFC
and the Subsidiary Guarantors.
 
10.03.      Certain Waivers.  Each of AGFC and the Subsidiary Guarantors waives
(a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrower; (b) any defense based on any claim that AGFC’s or the Subsidiary
Guarantors’ obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting AGFC’s or the
Subsidiary Guarantors’ liability hereunder; (d) any right to proceed against the
Borrower, proceed against or exhaust any security for the Obligations, or pursue
any other remedy in the power of any Secured Party whatsoever; (e) any benefit
of and any right to participate in any security now or hereafter held by any
Secured Party; and (f) to the fullest extent permitted
 
 
 
 
52

--------------------------------------------------------------------------------


 
 
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties.   Each of AGFC and the Subsidiary Guarantors expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations .  As provided below, this Guaranty shall be governed by,
and construed in accordance with, the laws of the State of New York.
 
10.04.      Obligations Independent.  The obligations of AGFC and the Subsidiary
Guarantors hereunder are those of primary obligor, and not merely as surety, and
are independent of the Obligations and the obligations of any other guarantor,
and a separate action may be brought against AGFC or the Subsidiary Guarantors
to enforce this Guaranty whether or not the Borrower or any other person or
entity is joined as a party.
 
10.05.      Subrogation.  None of AGFC and the Subsidiary Guarantors  shall
exercise any right of subrogation, contribution, indemnity, reimbursement or
similar rights with respect to any payments it makes under this Guaranty until
all of the Obligations and any amounts payable under this Guaranty have been
indefeasibly paid and performed in full and the Commitments and the Facility are
terminated.  If any amounts are paid to AGFC or any Subsidiary Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.
 
10.06.      Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facility with respect to the Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower, AGFC or any Subsidiary Guarantor is made, or any of the
Secured Parties exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of AGFC and the Subsidiary Guarantors under this paragraph shall
survive termination of this Guaranty.
 
10.07.      Subordination.  Each of AGFC and the Subsidiary Guarantors hereby
subordinates the payment of all obligations and indebtedness of the Borrower
owing to AGFC or such Subsidiary Guarantor, whether now existing or hereafter
arising, including but not limited to any obligation of the Borrower to AGFC or
such Subsidiary Guarantor as subrogee of the Secured Parties or resulting from
AGFC’s or such Subsidiary Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations.  If the Secured Parties
so request, any such obligation or indebtedness of the Borrower to AGFC or any
Subsidiary Guarantor shall be enforced and performance received by AGFC or such
Subsidiary Guarantor, as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of AGFC or such
Subsidiary Guarantor under this Guaranty.
 
10.08.      Stay of Acceleration.  If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against AGFC, any Subsidiary Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by AGFC and
the Subsidiary Guarantors immediately upon demand by the Secured Parties.
 
10.09.      Condition of Borrower.  Each of AGFC and the Subsidiary Guarantors
acknowledges and agrees that it has the sole responsibility for, and has
adequate means of, obtaining from the Borrower such information concerning the
financial condition, business and operations of the Borrower as AGFC or such
Subsidiary Guarantor requires, and that none of the Secured Parties has any
duty, and none of AGFC and the Subsidiary Guarantors is relying on the Secured
Parties at any time, to disclose to AGFC or any Subsidiary Guarantor any
information relating
 
 
 
 
53

--------------------------------------------------------------------------------


 
 
to the business, operations or financial condition of the Borrower or any other
guarantor (AGFC and the Subsidiary Guarantors waiving any duty on the part of
the Secured Parties to disclose such information and any defense relating to the
failure to provide the same).
 
10.10.      Release of Subsidiary Guarantors.  If, in compliance with the terms
and provisions of the Loan Documents, all or substantially all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred to a
person or persons, none of which is AGFC, the Borrower or any of their
Subsidiaries, such Subsidiary Guarantor shall, upon the consummation of such
sale or transfer, be automatically released from its obligations under this
Agreement.
 
10.11.      Right of Contribution.  Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Sections 10.05 and 10.07.  The provisions
of this Section 10.11 shall in no respect limit the obligations and liabilities
of any Subsidiary Guarantor to the Administrative Agent and the Lenders, and
each Subsidiary Guarantor shall remain liable to the Administrative Agent and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

 
ARTICLE XI
MISCELLANEOUS
 
11.01.      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)   postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
 
(b)   reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate”;
 
(c)   change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
 
(d)   change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definition specified in clause (ii) of this Section 11.01(d)), without the
written consent of each Lender or (ii) the definition of “Required Lenders”
without the written consent of each Lender;
 
(e)   release all or substantially all of the Pledged Equity in any transaction
or series of related transactions, without the written consent of each Lender;
 
(f)   release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
 
 
 
 
54

--------------------------------------------------------------------------------


 
 
 
 
(g)   impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder without the written consent the Required
Lenders;
 
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; the Engagement Letter and the
Administrative Agent Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
Notwithstanding anything to the contrary contained in this Section 11.01, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error (including, but not limited to, an incorrect cross-reference) or any error
or omission of a technical nature, in each case, in any provision of any Loan
Document, then the Administrative Agent and/or the Collateral Agent (acting in
their sole discretion) and the Borrower or any other relevant Loan Party shall
be permitted to amend such provision or cure any ambiguity, defect or
inconsistency and such amendment shall become effective without any further
action or consent of any other party to any Loan Document.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
11.02.      Notices; Effectiveness; Electronic Communications.
 
(a)       Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i) if to a Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient).  Notices
and other communications delivered through electronic communications to the
extent provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)       Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any
 
 
 
 
55

--------------------------------------------------------------------------------


 
 
Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)       The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to AGFC, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to AGFC, the Borrower,
any Lender or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  Each of AGFC, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number or electronic mail address for notices and other
communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e)       Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to
 
 
 
 
56

--------------------------------------------------------------------------------


 
 
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
11.03.      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.11), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
11.04.      Expenses; Indemnity; Damage Waiver.
 
(a)       Costs and Expenses.  The Loan Parties shall jointly and severally pay
(i) all reasonable and properly documented out-of-pocket fees and expenses
(including, but not limited to, the reasonable and documented out-of-pocket
fees, disbursements and other charges of Cahill Gordon & Reindel llp, as counsel
to the Arranger, and due diligence expenses) incurred in connection with the
Facility, including, but not limited to, the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof, (ii) all
out-of-pocket expenses incurred by the Administrative Agent, or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
 
(b)       Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify the Administrative Agent (and any sub-agent thereof),
the Syndication Agent, each Co-Documentation Agent, each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
claims, damages, losses liabilities and reasonable expenses (including, without
limitation, the reasonable and properly documented out-of-pocket fees, and
disbursements of one primary counsel and, if necessary, one local counsel per
material local jurisdiction for all of the Indemnitees; provided that any
Indemnitee shall be entitled to be reimbursed for the costs of additional
counsel by the Loan Parties if (x) there are legal defenses available to such
Indemnitee for any such claims, damages, losses, and liabilities which are
different from or additional to the legal defenses of others involved in such
claims, damages, losses and liabilities or (y) there is an actual or potential
conflict of interest among such Indemnitee and other Indemnitees or among such
Indemnitee and the Loan Parties or one or more of their Affiliates with respect
to such claims, damages, losses and liabilities), that may be incurred by or
asserted or awarded against any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the execution or delivery of this Agreement, any
 
 
 
 
57

--------------------------------------------------------------------------------


 
 
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use made or
proposed to be made with the proceeds therefrom or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final, nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee.
 
(c)       If the indemnification in subsection (b) is for any reason unavailable
or insufficient to hold any Indemnitee harmless, then the Loan Parties shall
contribute to the amount paid or payable by such Indemnitee as a result of such
loss, claim or damage in such proportion as is appropriate to reflect the
relative benefits received by the Loan Parties on the one hand and each
Indemnitee on the other arising out of the matters contemplated by this
Agreement.
 
The reimbursement, indemnity and contribution obligations of the Loan Parties
under subsections (a), (b) and (c) this paragraph will be in addition to any
liability which the Borrower may otherwise have, will be binding upon and inure
to the benefit of any of the successors, assigns, heirs and personal
representatives of the Loan Parties and each Indemnitee; provided that Sections
11.02(b) and 11.02(c) shall not apply to Taxes, the indemnification for which
shall be governed exclusively by Section 3.01, except to the extent of any Taxes
that represent losses and damages resulting from a non-Tax claim.
 
Each Loan Party agrees that, without each Indemnitee’s prior written consent
(which consent will not be unreasonably withheld), it will not agree to any
settlement of, compromise or consent to the entry or any judgment in or other
termination (each and collectively, a “Settlement”) of any pending or threatened
action, claim, suit, proceeding, or investigation (each, and collectively, an
“Action”) in respect of which indemnification could be sought hereunder (whether
or not any other Indemnitee is an actual or potential party to such Action)
unless (i) such Settlement includes an unconditional release from the party
bringing such Action of each Indemnitee from any liabilities arising out of such
Actions, (ii) the parties agree that the terms of such Settlement shall remain
confidential and (iii) such Settlement does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
Indemnitee.  No Loan Party shall be liable for any Settlement of any Action
without its written consent (which consent will not be unreasonably
withheld).  Promptly after receipt by an Indemnitee arty of notice of any
complaint or the commencement of any Action with respect to which
indemnification is being sought hereunder, such person will notify the Borrower
in writing of such complaint or of the commencement of such Action, but failure
to so notify the Borrower will not relieve the Loan Parties from any liability
which the Loan Parties may have hereunder or otherwise, except to the extent
that such failure materially prejudices the Loan Parties’ rights with respect to
such Action.
 
The Loan Parties will have the right (subject to the limitations set forth in
the next sentence. if applicable) to assume the defense of any Action. including
the employment of counsel reasonably satisfactory to the Administrative Agent
and the payment of the fees and disbursements of such counsel. In any Action,
any Indemnitee shall have the right to retain its own separate counsel at such
Indemnitee’s own expense and not subject to reimbursement by the Loan Parties;
provided, however, that the Loan Parties shall bear the reasonable fees and
expenses of such counsel incurred in connection with investigating, preparing,
defending, paying. settling, or compromising any Action if (i) the parties to
such Action include both the Indemnitee and the any Loan Parties and there may
be legal defenses available to such Indemnitee which are different from or
additional to those available to the Loan Parties; (ii) the use of counsel
chosen by the Loan Parties to represent both the Loan Parties and such
Indemnitee would present such counsel with an actual or potential conflict of
interest; (iii) the Loan Parties shall not have employed satisfactory counsel to
represent the Indemnitee in the exercise of the Indemnitee’s reasonable judgment
with in a reasonable time alter notice of the institution of such Action: or
(iv) the Loan Parties shall authorize the Indemnitee to employ separate counsel
at the expense of the Loan Parties.  Except as otherwise provided hereunder, the
Loan Parties shall not, in connection with any Action, be liable for the fees
and expenses of more than one separate counsel for all Indemnitees; provided
that any Indemnitee shall be entitled to be reimbursed for the costs of
additional counsel
 
 
 
 
58

--------------------------------------------------------------------------------


 
 
by the Loan Parties if (x) there are legal defenses available to such Indemnitee
in such Action which are different from or additional to the legal defenses of
others involved in such Action or (y) there is an actual or potential conflict
of interest regarding such Action among such Indemnitee and other Indemnitees or
among such Indemnitee and the Loan Parties or one or more of their Affiliates.
 
(d)       Reimbursement by Lenders.  To the extent that the Loan Parties for any
reason fails to indefeasibly pay any amount required under subsection (a), (b)
or (c) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).
 
(e)      Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, the Loan Parties shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(f)    Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
      
(g)       Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
11.05.       Payments Set Aside.  To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
11.06.      Successors and Assigns.
 
(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or
 
 
 
 
59

--------------------------------------------------------------------------------


 
 
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)       Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)    Minimum Amounts.
 
(A)      In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)  In any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Loans determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii)    Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
 
(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)   the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
 
(B)   the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender or (2) any Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund;
 
(iv)  Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
 
 
 
60

--------------------------------------------------------------------------------


 
 
 
(v)    No Assignment to Certain Persons.  No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.
 
(vi)   Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon).  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
(i) of rights or obligations under this Agreement that does not comply with this
subsection or (ii) whereby the assignee does not execute an Assignment and
Assumption shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
 
(c)       Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be prima facie
evidence of the matters set forth therein, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Registrar information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement;
 
 
 
 
61

--------------------------------------------------------------------------------


 
 
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 11.01 that affects
such Participant.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b) (subject to the requirements
and limitations of such sections including the documentation requirements under
Section 3.01(e)).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.11 as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  The entries in the Participant Register shall be
prima facie evidence of the matters set forth therein and such Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.
 
(e)       Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld) and only to the extent such entitlement to a greater
payment results from a Change in Law after such Participant becomes a
Participant.
 
(f)       Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
11.07.      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed
 
 
 
62

--------------------------------------------------------------------------------


 
 
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
11.08.      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and its respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
11.09.      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
11.10.      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof, except
that the Confidentiality Agreement dated as of November 3, 2009 between Banc of
America Securities LLC and AIG shall continue in full force and effect.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
11.11.      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
 
11.12.      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of
 
 
 
 
63

--------------------------------------------------------------------------------


 
 
a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent then such provisions shall be deemed to be in effect
only to the extent not so limited.
 
11.13.      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or under the circumstances described in the last paragraph of
Section 11.01, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a)   the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
 
(b)   such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(c)   in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d)   such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
11.14.      Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF THE STATE OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
 
 
 
64

--------------------------------------------------------------------------------


 
 
(c)       WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.16.      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower, AGFC and the Subsidiary Guarantor acknowledges
and agrees, and acknowledges its Affiliates’ understanding (i) the arrangement
of the Loans and any related arranging or other services regarding the Facility
in this letter is an arm’s-length commercial transaction between AGFC, the
Borrower and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, and it is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with the process leading to such transaction, the Administrative
Agent and the Arranger are and have been acting solely as a principal and is not
the financial advisor, agency or fiduciary, for AGFC, the Borrower or any of
their respective Affiliates, stockholders, creditors or employees or any other
party; (iii) the Administrative Agent and the Arranger have not assumed and will
not assume an advisory, agency or fiduciary responsibility in favor of AGFC, the
Borrower or any of their respective Affiliates with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Administrative Agent or the Arranger has advised or is currently
advising AGFC, the Borrower or any of their respective Affiliates on other
matters), and the Administrative Agent and the Arranger do not have any
obligations to AGFC, the Borrower or any of their respective Affiliates except
the obligations expressly set forth in this Agreement; (iv) the Administrative
Agent, the Arranger and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from AGFC, the Borrower
and their respective Affiliates, and none of the Administrative Agent, the
Arranger and their respective Affiliates has any obligations to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arranger have not provided any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby, and AGFC, the Borrower and the Subsidiary Guarantors have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they deemed appropriate.  AGFC, the Borrower and the Subsidiary Guarantors
hereby waive and release, to the fullest extent permitted by law, any claims
that you may have against the Administrative Agent and the Arranger or any of
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty.
 
11.17.      Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
 
 
 
 
65

--------------------------------------------------------------------------------


 
 
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
11.18.      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
66


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
AGFS FUNDING COMPANY, as Borrower
           
 
By:
  /s/  Donald R. Breivogel, Jr.
 
Name:
Donald R. Breivogel, Jr.
 
Title:
Senior Vice President and CFO
 
 
 
 
 
 
 
AMERICAN GENERAL FINANCE CORPORATION
 
 
 
 
 
 
 
By:
  /s/  Donald R. Breivogel, Jr.
 
Name:
Donald R. Breivogel, Jr.
 
Title:
Senior Vice President and CFO
 
 
 
 
 
 
 
AMERICAN GENERAL FINANCIAL SERVICES OF ALABAMA, INC. (DE)
AMERICAN GENERAL AUTO FINANCE, INC. (DE)
AMERICAN GENERAL FINANCE MANAGEMENT CORPORATION (IN)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (AZ)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (DE)
AMERICAN GENERAL FINANCIAL SERVICES (NH), INC. (DE)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (MA)
AMERICAN GENERAL FINANCE, INC. (FL)
AMERICAN GENERAL FINANCIAL SERVICES OF ILLINOIS, INC. (IL)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (IN)
AMERICAN GENERAL FINANCIAL SERVICES OF LOUISIANA, INC. (LA)
AMERICAN GENERAL FINANCIAL SERVICES OF ARKANSAS, INC. (DE)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (NY)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (NC)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (OH)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (PA)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (SC)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (TX)

 
S-1
 

--------------------------------------------------------------------------------



 
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (WA)
AMERICAN GENERAL FINANCIAL SERVICES OF WISCONSIN, INC. (WI)
AMERICAN GENERAL FINANCIAL SERVICES, INC. (WY)
AMERICAN GENERAL CONSUMER DISCOUNT COMPANY (PA)
AMERICAN GENERAL AUTO FINANCE, INC. (TN)
AMERICAN GENERAL FINANCIAL SERVICES OF HAWAII, INC. (HI)
AMERICAN GENERAL FINANCE OF UTAH, INC. (UT)
AMERICAN GENERAL FINANCIAL SERVICES OF AMERICA, INC. (DE)
AMERICAN GENERAL HOME EQUITY, INC. (DE)
AMERICAN GENERAL FINANCIAL SERVICES OF AMERICA, INC. (IA)
AMERICAN GENERAL FINANCIAL SERVICES OF AMERICA, INC. (NC)
AMERICAN GENERAL HOME EQUITY, INC. (WV)
MOREQUITY, INC. (NV)
AMERICAN GENERAL FINANCE, INC. (NV)
AMERICAN GENERAL FINANCE COMMERCIAL CORP. (IN)
AG FINANCIAL SERVICES, INC. (IN)
SERVICE BUREAU OF INDIANA, INC. (IN)
AG DOCUMENTATION SERVICES, INC. (CA)
AGF FUNDING, INC.
AGFS CASH SERVICES, INC.
 
 
 
 
 
 
 
By:
  /s/  Donald R. Breivogel, Jr.
 
Name:
Donald R. Breivogel, Jr.
 
Title:
Senior Vice President and CFO

 


 




 
S-2
 


 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
 
By:
  /s/  Don B. Pinzon
 
Name:
Don B. Pinzon
 
Title:
Vice President

 
 
 
 
 
 
 
 

 
 


S-3


 
 

--------------------------------------------------------------------------------

 






 
BANK OF AMERICA, N.A., as Lender
 
 
 
 
 
 
 
By:
  /s/  Garrett P. Carpenter
 
Name:
Garrett P. Carpenter
 
Title:
Director


 
 
 
 
 
 
 
 
 
 
 
 




 
S-4
 
 

--------------------------------------------------------------------------------

 


 )









 
[                                            ], as Lender
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




 




 
S-5
 
 

--------------------------------------------------------------------------------

 


 
Schedule 1.01
Part (a)
 Subsidiary Guarantors


Subsidiary Guarantors
Jurisdiction of
Incorporation
 
1. American General Finance Management Corporation
 
Indiana
 
2. American General Financial Services of Alabama, Inc.
 
Delaware
 
3. American General Financial Services, Inc.
 
Arizona
 
4. American General Financial Services of Arkansas, Inc.
 
Delaware
 
5. American General Financial Services (NH), Inc.
 
Delaware
 
6. American General Financial Services, Inc.
 
Delaware
 
7. AG Documentation Services, Inc.
 
California
 
8. American General Auto Finance, Inc.
 
Delaware
 
9. American General Finance, Inc.
 
Florida
 
10. American General Financial Services of Hawaii, Inc.
 
Hawaii
 
11. American General Financial Services of Illinois, Inc.
 
Illinois
 
12. Service Bureau of Indiana, Inc.
 
Indiana
 
13. AG Financial Services, Inc.
 
Indiana
 
14. American General Financial Services, Inc.
 
Indiana
 
15. American General Finance Commercial Corp.
 
Indiana
 
16. American General Financial Services of America, Inc.
 
Iowa
 
17. American General Financial Services of Louisiana, Inc.
 
Louisiana
 
18. American General Financial Services, Inc.
 
Massachusetts
 
19. American General Finance, Inc.
 
Nevada
 
20. MorEquity, Inc.
 
Nevada
 
21. American General Financial Services, Inc.
 
New York
 
22. American General Financial Services of America, Inc.
 
North Carolina
 
23. American General Financial Services, Inc.
 
North Carolina
 
24. American General Financial Services, Inc.
 
Ohio
 
25. American General Financial Services, Inc.
 
Pennsylvania
 
26. American General Consumer Discount Company
 
Pennsylvania
 
27. American General Financial Services, Inc.
 
South Carolina
 
28. American General Auto Finance, Inc.
 
Tennessee
 
29. American General Financial Services, Inc.
 
Texas
 
30. American General Finance of Utah, Inc.
 
Utah
 
31. American General Financial Services, Inc.
 
Washington
 
32. American General Home Equity, Inc.
 
West Virginia
 
33. American General Financial Services of Wisconsin, Inc.
 
Wisconsin
 
34. American General Financial Services, Inc.
 
Wyoming
 
35. AGFS Cash Services, Inc.
 
Delaware
 
36. AGF Funding, Inc.
 
Delaware
 
37. American General Financial Services of America, Inc.
 
Delaware
 
38. American General Home Equity, Inc.
 
Delaware

 
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 1.01
Part (b)
Qualifying Subsidiary Guarantors


Subsidiaries of AGFC
Jurisdiction of
Incorporation
 
1. American General Finance Management Corporation
 
Indiana
 
2. American General Financial Services of Alabama, Inc.
 
Delaware
 
3. American General Financial Services, Inc.
 
Arizona
 
4. American General Financial Services of Arkansas, Inc.
 
Delaware
 
5. American General Financial Services (NH), Inc.
 
Delaware
 
6. American General Financial Services, Inc.
 
Delaware
 
7. AG Documentation Services, Inc.
 
California
 
8. American General Auto Finance, Inc.
 
Delaware
 
9. American General Finance, Inc.
 
Florida
 
10. American General Financial Services of Hawaii, Inc.
 
Hawaii
 
11. American General Financial Services of Illinois, Inc.
 
Illinois
 
12. Service Bureau of Indiana, Inc.
 
Indiana
 
13. AG Financial Services, Inc.
 
Indiana
 
14. American General Financial Services, Inc.
 
Indiana
 
15. American General Finance Commercial Corp.
 
Indiana
 
16. American General Financial Services of America, Inc.
 
Iowa
 
17. American General Financial Services of Louisiana, Inc.
 
Louisiana
 
18. American General Financial Services, Inc.
 
Massachusetts
 
19. American General Finance, Inc.
 
Nevada
 
20. MorEquity, Inc.
 
Nevada
 
21. American General Financial Services, Inc.
 
New York
 
22. American General Financial Services of America, Inc.
 
North Carolina
 
23. American General Financial Services, Inc.
 
North Carolina
 
24. American General Financial Services, Inc.
 
Ohio
 
25. American General Financial Services, Inc.
 
Pennsylvania
 
26. American General Consumer Discount Company
 
Pennsylvania
 
27. American General Financial Services, Inc.
 
South Carolina
 
28. American General Auto Finance, Inc.
 
Tennessee
 
29. American General Financial Services, Inc.
 
Texas
 
30. American General Finance of Utah, Inc.
 
Utah
 
31. American General Financial Services, Inc.
 
Washington
 
32. American General Home Equity, Inc.
 
West Virginia
 
33. American General Financial Services of Wisconsin, Inc.
 
Wisconsin
 
34. American General Financial Services, Inc.
 
Wyoming
 
35. AGFS Cash Services, Inc.
 
Delaware
 
36. AGF Funding, Inc.
 
Delaware
 
37. American General Financial Services of America, Inc.
 
Delaware
 
38. American General Home Equity, Inc.
 
Delaware






 
 

--------------------------------------------------------------------------------

 


Schedule 1.01
Part (c)
Non-Guarantor Subsidiaries




 
Wilmington Finance, Inc. (DE)
 
 
Merit Life Insurance Co. (IN)
 
 
Yosemite Insurance Company (IN)
 
 
Ocean Finance and Mortgages Limited
 
 
Ocean Money Limited
 
 
Ocean Money (II) Limited
 
 
AGFC Capital Trust I
 
 
Crossroads Mortgage, Inc. (TN)
 
 
ENM, Inc. (TN)
 
 
CREDITHRIFT of Puerto Rico, Inc. (PR)
 
 
Interstate Agency, Inc. (IN)
 
 
CommoLoCo, Inc. (PR)
 
 
Third Street Funding, LLC
 
 
Sixth Street Funding, LLC
 



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.01
 


 
COMMITMENTS
 
LENDER NAME
CLOSING DATE COMMITMENT
 
   
APPLICABLE PERCENTAGE
 
 
Bank of America, N.A.
$ 3,000,000,000.00       100.00 %                
Total:
$ 3,000,000,000.00       100.00 %



 
 
 
 
 
 
 
 
 
 
 
 
 
 


Schedule 2.01- Commitments
 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 11.02
 
 
ADMINISTRATIVE AGENT’S OFFICE,
 
 
CERTAIN ADDRESSES FOR NOTICES
 
BORROWER:


AGFS Funding Company
c/o American General Finance Corporation
Attention:  Treasurer
601 N.W. 2nd St.
Evansville, IN 47708
Phone: 812-424-8031
Fax:  812 468 5352


with a copy to:
Richard A. Ginsburg
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10153
Tel:  (212) 310-8084
Fax: (212) 310-8007




ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Building B
2001 Clayton Rd
Mail Code: CA4-702-02-25
Concord, CA 94520-2405
Attention: Remedios A. David
Telephone: 925.675.8416
Telecopier: 888.217.4730
Electronic Mail:  remedios.a.david@baml.com
Account No.:  3750836479
Account Name: Credit Services #5596
Ref:  AGFS Funding Company
ABA# 026009593




Schedule 11.02- Administrative Agent’s Office, Certain Addresses for Notices
 
 

--------------------------------------------------------------------------------

 


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
335 Madison Avenue, 4th Fl
Mail Code: NY1-503-04-03
New York, New York 10017
Attention:  Don B. Pinzon
Telephone:  646.556.0326
Telecopier:  212.901.7843
Electronic Mail:  don.b.pinzon@baml.com








Schedule 11.02- Administrative Agent’s Office, Certain Addresses for Notices


 

 
 
 

--------------------------------------------------------------------------------


EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 

 
Date:  ___________, _____

 
 
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of April 21,
2010  (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among AGFS Funding Company, a Delaware corporation
(the “Borrower”), American General Finance Corporation, the Subsidiary
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent and Collateral Agent.
 
The undersigned hereby requests (select one):
 
£  A Borrowing of Loans
 
£  A conversion or continuation of Loans
 
1.           On ____________________________________ (a Business Day).
 
2.           In the amount of $___________________________
 
3.           Comprised of [Eurodollar Rate] [Base Rate] Loans
 
4.           For Eurodollar Rate Loans:  with an Interest Period of [  ] months.
 
To the extent the Borrower requests funding arrangements to fund Eurodollar Rate
Loans above (such request for Eurodollar Rate Loans being the “Funding
Arrangements”), the Borrower hereby agrees to comply with the provisions set
forth in Section 3.05 of the Agreement as a result of the Funding Arrangements
and, to the extent provided in such Section 3.05, the Borrower agrees to
compensate each of the Lenders and the Administrative Agent upon written request
for all reasonable losses, expenses and liabilities which such Lenders and the
Administrative Agent may sustain, whether or not any such Eurodollar Rate Loan
is ever made as contemplated by such Funding Arrangements and whether or not the
Agreement is executed and delivered by the intended parties thereto.
 
The Borrower hereby represents and warrants that the conditions specified in
Section 4.01 shall be satisfied on and as of the date of the Borrowing.
 
 
A-1
Form of Committed Loan Notice
 

--------------------------------------------------------------------------------


 

 
AGFS FUNDING COMPANY
           
By:  
     
Name:
   
Title:

 
 
A-2
Form of Committed Loan Notice
 

--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF NOTE
 

 
___________, ____

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                                       ] or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of April 21, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, American General Finance Corporation, the
Subsidiary Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral
Agent.
 
The Borrower promises to pay interest on the unpaid principal amount of the Loan
made by the Lender from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Pledged Equity.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  The Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
[THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271
ET SEQ. OF THE INTERNAL REVENUE CODE.  A HOLDER MAY OBTAIN THE ISSUE PRICE,
AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR THIS
NOTE BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE ISSUER AT THE
FOLLOWING ADDRESS: [ ] ATTENTION: [ ]."]1
 



--------------------------------------------------------------------------------

1
To be inserted if note is issued with original issue discount.

 
 
B-1
Form of Note
 

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
AGFS FUNDING COMPANY
             
By:   
     
Name:
   
Title:

 
 
B-2
Form of Note
 
 

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______
_______

 
 
B-3
Form of Note
 
 

--------------------------------------------------------------------------------




EXHIBIT C-1
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor:
______________________________

 
2.
Assignee:             _____________________________ [and is an
Affiliate/Approved Fund of [identify Lender]2]

 
3.
Borrower:
AGFS FUNDING COMPANY, a Delaware corporation.

 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 
5.
Credit Agreement:        Credit Agreement, dated as of April 21, 2010 among AGFS
FUNDING COMPANY, a Delaware corporation, AMERICAN GENERAL FINANCE CORPORATION,
an Indiana corporation, as a Guarantor, the Subsidiary Guarantors party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 



--------------------------------------------------------------------------------

2
Select as applicable.

 
 
C-1-1
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------




6.
Assigned Interest:

 
Assignor
Assignee
Aggregate Amount of Loans for all Lenders3
Amount of Loans Assigned
Percentage Assigned of Loans4
CUSIP Number
               
$________________
$_________
____________%
 



 
7.
[Trade Date:  ______________________________]5

 
Effective Date:  _________________________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 



--------------------------------------------------------------------------------

3
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 
4
 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
5
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
C-1-2
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
 



 
ASSIGNOR
       
[NAME OF ASSIGNOR]
             
By:  
     
Name:
   
Title:
       
ASSIGNEE
       
[NAME OF ASSIGNEE]
             
By:  
     
Name:
   
Title:




 
[Consented to and] 6 Accepted:
                   
BANK OF AMERICA, N.A., as Administrative Agent
                   
By:  
       
Name:
     
Title:
                   
[Consented to and Accepted:
                   
AGFS FUNDING COMPANY, as Borrower
                   
By:  
       
Name:
     
Title:] 7
 

 



--------------------------------------------------------------------------------

6
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
7
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 
 
C-1-3
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------




ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION


 
AGFS FUNDING COMPANY
 
AMERICAN GENERAL FINANCE CORPORATION
 


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.              Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it is not a Person whose primary business competes with
AGFC and the Subsidiary Guarantors and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
C-1-4
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------




2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
C-1-5
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------




EXHIBIT C-2


 
FORM OF ADMINISTRATIVE QUESTIONNAIRE
 


I.    Borrower Name:          AGFS FUNDING COMPANY



 
$ 
   
Type of Credit Facility  
 

 
II. Legal Name of Lender of Record for Signature Page:
 
 

--------------------------------------------------------------------------------

 
 
·
Signing Credit Agreement       _____ YES         _____NO

 
·
Coming in via Assignment        _____ YES         _____NO



III. Type of Lender:  
 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)


IV. Domestic Address:
 
V.  Eurodollar Address:
                                               



VI.  Contact Information:


Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.
 
 
C-2-1
Form of Administrative Questionnaire
 

--------------------------------------------------------------------------------


 

   
Primary
Credit Contact
 
Secondary
Operations Contact
 
Operations Contact
             
Name:
                         
Title:
                         
Address:
                                                     
Telephone:
                         
Facsimile:
                         
E Mail Address:
                         
IntraLinks E Mail Address:
           



Does Secondary Operations Contact need copy of notices?   ___YES   ___ NO



   
Letter of Credit Contact
 
Draft Documentation Contact
 
Legal Counsel
             
Name:
                         
Title:
                         
Address:
                         
Telephone:
                         
Facsimile:
                         
E Mail Address:
           



VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):
 
 
C-2-2
Form of Administrative Questionnaire
 

--------------------------------------------------------------------------------


 
 
Pay to:  
           
(Bank Name)
         
(ABA #)
         
(Account #)
         
(Attention)
 

 
VIII. Lender’s Fed Wire Payment Instructions:
 

     
Pay to:  
           
(Bank Name)
         
(ABA #)
(City/State)
       
(Account #)
(Account Name)
       
(Attention)
 



IX. Organizational Structure and Tax Status


Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:


Lender Taxpayer Identification Number (TIN):



Tax Withholding Form Delivered to Bank of America*:



   
W-9
         
W-8BEN
         
W-8ECI
         
W-8EXP
         
W-8IMY

 
 
C-2-3
Form of Administrative Questionnaire
 
 
 

--------------------------------------------------------------------------------


 
 
 

 
Tax  Contact
       
Name:
         
Title:
         
Address:
         
Telephone:
         
Facsimile:
         
E Mail Address:     
   



NON–U.S. LENDER INSTITUTIONS


1. Corporations:


If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.


2. Flow-Through Entities


If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.


U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.
 
 
C-2-4
Form of Administrative Questionnaire
 
 

--------------------------------------------------------------------------------




 
 
 
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.


 
X. Bank of America Payment Instructions:


Pay to:
 
Bank of America, N.A.
   
ABA # [                       ]
   
New York, NY
   
Acct. # [                        ]
   
Attn: Large Corporate Loans
   
Ref: AGFS FUNDING COMPANY

 
 
C-2-5
Form of Administrative Questionnaire
 
 

 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
SUBORDINATION TERMS
 
1.           The Subordinated Indebtedness shall be subordinated to the prior
payment in full in cash of the Obligations.
 
2.           No payments on or distributions in respect of Subordinated
Indebtedness shall be made when there is a payment default on the Obligations.
 
3.           If there is a non-payment default with respect to the Obligations,
then any the representative of holder of designated senior debt (which shall in
any event include the Administrative Agent) may block payments on and
distributions in respect of the Subordinated Indebtedness for 179 days, but
there must be a period of 181 consecutive days during each period of 360 days
when no such blockage (other than a blockage pursuant to (2) above) is in
effect.
 
4.           The Subordinated Indebtedness shall not provide for any mandatory
redemption or repayment, offer for the debtor thereunder to repurchase or repay,
any sinking fund obligation or scheduled repayment, in any case, on any date
that is prior to 181 days after the Maturity Date.
 
5.           The Subordinated Indebtedness shall be unsecured.
 
6.           No Subsidiary of the Borrower (other than a Subsidiary Guarantor)
shall Guarantee the Subordinated Indebtedness (and if such Subsidiary Guarantor
provides such a Guarantee, such Guarantee shall be subordinated in right of
payment to the Obligations of such Subsidiary Guarantor on the same terms that
such Subordinated Indebtedness is subordinated to the Obligations of the
Borrower).
 
7.           The terms (other than the interest rate, but including without
limitation the restrictive covenants and subordination language) of the
Subordinated Indebtedness shall be customary for similar subordinated
Indebtedness and in any event no more burdensome to Borrower and its
Subsidiaries, taken as a whole, than the terms of the Credit Agreement.
 
8.           The holders of the Subordinated Indebtedness will be subject to
customary turnover provisions to effect such subordination.
 
9.           Such subordination provisions will not operate to prevent the
occurrence of an event of default under the Subordinated Indebtedness or the
acceleration thereof.
 
 
D-1
Subordination Terms
 

 

--------------------------------------------------------------------------------


 
EXHIBIT E


 
 
FORM OF PLEDGE AGREEMENT

 

 
 
PLEDGE AGREEMENT
 
dated as of
 
April 21, 2010
 
Between
 
AMERICAN GENERAL FINANCE CORPORATION
 
and
 
BANK OF AMERICA, N.A.
 
as Collateral Agent
 

 

 
 
 
 
 
 
 
 
 
Form of Pledge Agreement

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I Definitions
1
     
SECTION 1.01.
Credit Agreement
1
     
SECTION 1.02.
Other Defined Terms
1
     
ARTICLE II Pledge of Securities
2
     
SECTION 2.01.
Pledge
2
     
SECTION 2.02.
Delivery of the Pledged Equity
2
     
SECTION 2.03.
Representations, Warranties and Covenants
2
     
SECTION 2.04.
Registration in Nominee Name; Denominations
3
     
SECTION 2.05.
Voting Rights; Dividends and Interest
4
     
ARTICLE III Remedies
5
     
SECTION 3.01.
Remedies Upon Default
5
     
SECTION 3.02.
Application of Proceeds
6
     
ARTICLE IV Miscellaneous
7
     
SECTION 4.01.
Notices
7
     
SECTION 4.02.
Waivers, Amendment
7
     
SECTION 4.03.
Collateral Agent’s Fees and Expenses; Indemnification
7
     
SECTION 4.04.
Successors and Assigns
7
     
SECTION 4.05.
Survival of Agreement
8
     
SECTION 4.06.
Counterparts; Effectiveness, Several Agreement
8
     
SECTION 4.07.
Severability
8
     
SECTION 4.08.
Right of Set-Off
8
     
SECTION 4.09.
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process
8
     
SECTION 4.10.
Headings
9
     
SECTION 4.11.
Security Interest Absolute
9
     
SECTION 4.12.
Termination or Release
9

 
 
 
E-i
 
Form of Pledge Agreement

--------------------------------------------------------------------------------



 
SECTION 4.13.
Collateral Agent Appointed Attorney-in-Fact
9
     
SECTION 4.14.
General Authority of the Collateral Agent
10
     
SECTION 4.15.
Reasonable Care
10
     
SECTION 4.16.
Delegation; Limitation
10
     
SECTION 4.17.
Reinstatement
11
     
SECTION 4.18.
Miscellaneous
11
     
Schedule I      Pledged Equity
 

 
 
 
 
 
 
 
 
 
 
E-ii
 
Form of Pledge Agreement

--------------------------------------------------------------------------------



 
PLEDGE AGREEMENT dated as of April 21, 2010, between American General Finance
Corporation, an Indiana corporation (“AGFC”) and Bank of America, N.A., as
Collateral Agent for the Secured Parties (in such capacity, the “Collateral
Agent”).
 
Reference is made to that certain Credit Agreement dated as of April 21, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among AGFS Funding Company, a Delaware
corporation (the “Borrower”), AGFC, the Subsidiary Guarantors party thereto from
time to time, Bank of America, N.A., as Administrative Agent and Collateral
Agent, each lender from time to time party thereto (each individually, a
“Lender” and collectively, the “Lenders”), and the other agents named
therein.  The Lenders have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement.  The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  AGFC is the direct parent of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and is willing to execute and deliver
this Agreement in order to induce the Lenders to extend such
credit.  Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.                 Credit Agreement.  (a) Capitalized terms used in
this Agreement and not otherwise defined herein have the meanings specified in
the Credit Agreement.  All terms defined in the UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the UCC.
 
(b)           The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
 
SECTION 1.02.                 Other Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:
 
“AGFC” has the meaning assigned to such term in the preliminary statements of
this Agreement.
 
“Agreement” means this Pledge Agreement.
 
 “Collateral Agent” has the meaning assigned to such term in the preliminary
statements of this Agreement.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statements of this Agreement.
 
“Lenders” has the meaning assigned to such term in the preliminary statements of
this Agreement.
 
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
 
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
 
“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement).
 
 
Form of Pledge Agreement
E - 1

--------------------------------------------------------------------------------


 


“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Pledged
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
 
ARTICLE II
 
Pledge of Securities
 
SECTION 2.01.                 Pledge.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
the Guaranty, AGFC hereby assigns and pledges to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in (i) all of AGFC’s right, title and
interest in, to and under all Equity Interests issued by the Borrower and any
successor entity (the “Pledged Equity”); (ii) all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
Pledged Equity; (iii) all rights and privileges of AGFC with respect to the
securities and other property referred to in clauses (i) and (ii) above; and
(iv) all Proceeds of any of the foregoing (the items referred to in clauses (i)
through (iv) above being collectively referred to as the “Pledged Collateral”);
provided, however, that the maximum amount of Secured Obligations that is
secured hereunder is limited to any amount, as calculated on the Closing Date by
reference to the audited financial statements of AGFC as at December 31, 2009,
equal to (a) the lesser of (i) 10% of the Consolidated Net Worth of AGFC at such
time (as defined in and calculated in accordance with, the Existing Indenture as
in effect on the Closing Date) and (ii) until July 14, 2010 the amount of
secured Indebtedness that is permitted to be incurred under the last paragraph
of Section 8.04 of the AGFC Credit Facility as in effect on the Closing Date, if
lower less (b) the aggregate principal amount of Indebtedness secured by Liens
on assets of AGFC and its Subsidiaries as shown on Schedule 9.10 to the
Disclosure Letter.
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.
 
SECTION 2.02.                 Delivery of the Pledged Equity.  (b)  AGFC agrees
promptly (but in any event within 30 days after receipt by AGFC) to deliver or
cause to be delivered to the Collateral Agent, for the benefit of the Secured
Parties, any and all Pledged Equity to the extent certificated.
 
(b)           Upon delivery to the Collateral Agent, any Pledged Equity shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request.  Each delivery of Pledged Equity shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to supplement Schedule
I and made a part hereof; provided that failure to supplement Schedule I shall
not affect the validity of such pledge of such Pledged Equity.  Each schedule so
delivered shall supplement any prior schedules so delivered.
 
SECTION 2.03.                 Representations, Warranties and Covenants.  AGFC
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:
 
 
 
Form of Pledge Agreement
E - 2

--------------------------------------------------------------------------------



(a)           As of the date hereof, Schedule I includes all Equity Interests
required to be pledged by AGFC hereunder and under the Credit Agreement and all
such Equity Interests have been delivered to the Collateral Agent;
 
(b)           the Pledged Equity has been duly and validly authorized and issued
by the issuers thereof and are fully paid and nonassessable;
 
(c)           except for the security interests granted hereunder, AGFC (i) is,
subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule I, (ii) holds the same free and clear of all Liens, other than Liens
created hereunder, and (iii) if requested by the Collateral Agent, will defend
its title or interest thereto or therein against any and all Liens (other than
the Liens permitted pursuant to this Section 2.03(c)), however arising, of all
Persons whomsoever;
 
(d)           except for restrictions and limitations imposed or permitted by
the Loan Documents or securities laws generally, the Pledged Collateral is and
will continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
 
(e)            the execution and performance by AGFC of this Agreement are
within AGFC’s corporate powers and have been duly authorized by all necessary
corporate action or other organizational action;
 
(f)            no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby, except for (i) filing of a UCC-1 financing statement
in form appropriate for filing under the Uniform Commercial Code of Indiana
naming AGFC as debtor and the Collateral Agent as secured party and describing
the Pledged Collateral and (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect;
 
(g)           by virtue of the execution and delivery by AGFC of this Agreement,
and delivery of the Pledged Equity to and continued possession by the Collateral
Agent in the State of New York, the Collateral Agent for the benefit of the
Secured Parties has a legal, valid and perfected lien upon and security interest
in such Pledged Equity as security for the payment and performance of the
Secured Obligations; and
 
(h)           the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral to the extent intended hereby.
 
Subject to the terms of this Agreement and to the extent permitted by applicable
law, AGFC hereby agrees that upon the occurrence and during the continuance of
an Event of Default, it will comply with instructions of the Collateral Agent
with respect to the Equity Interests in the Borrower that constitute Pledged
Equity hereunder that are not certificated without further consent by the
applicable owner or holder of such Equity Interests.
 
SECTION 2.04.                 Registration in Nominee Name; Denominations.  If
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall give AGFC prior notice of its intent
 
 
 
Form of Pledge Agreement
E - 3

--------------------------------------------------------------------------------



to exercise such rights, (a) the Collateral Agent, on behalf of the Secured
Parties, shall have the right to hold the Pledged Equity in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of
AGFC, endorsed or assigned in blank or in favor of the Collateral Agent and AGFC
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Equity registered in the
name of AGFC and (b) the Collateral Agent shall have the right to exchange the
certificates representing Pledged Equity for certificates of smaller or larger
denominations for any purpose consistent with this Agreement, to the extent
permitted by the documentation governing such Pledged Equity.
 
SECTION 2.05.                 Voting Rights; Dividends and
Interest.  (c)  Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have provided prior notice to AGFC
that AGFC’s rights under this Section 2.05 are being suspended:
 
(i)            AGFC shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Equity or any
part thereof, and AGFC agrees that it shall exercise such rights for purposes
consistent with the terms of this Agreement, the Credit Agreement and the other
Loan Documents;
 
(ii)            the Collateral Agent shall promptly (after reasonable advance
notice) execute and deliver to AGFC, or cause to be executed and delivered to
AGFC, all such proxies, powers of attorney and other instruments as AGFC may
reasonably request for the purpose of enabling AGFC to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
subparagraph (i) above; and
 
(iii)           AGFC shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Equity to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Equity or received in exchange for Pledged Equity or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by AGFC, shall not be commingled by AGFC with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and the Secured Parties and
shall be promptly (and in any event within 5 Business Days) delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent).  So long as no Default or Event
of Default has occurred and is continuing, the Collateral Agent shall promptly
deliver to AGFC any Pledged Equity in its possession if requested to be
delivered to the issuer thereof in connection with any exchange or redemption of
such Pledged Equity permitted by the Credit Agreement in accordance with this
Section 2.05(a)(iii).
 
(b)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified AGFC of the suspension
of AGFC’s rights under Section 2.05(a)(iii), then all rights of AGFC to
dividends, interest, principal or other distributions that AGFC is authorized to
receive pursuant to Section 2.05(a)(iii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions.  All dividends, interest, principal or other
distributions received by AGFC contrary to the provisions of this Section 2.05
shall be held in trust for the benefit of
 
Form of Pledge Agreement
E - 4

--------------------------------------------------------------------------------


 
 
 
the Collateral Agent, shall be segregated from other property or funds of AGFC
and shall be promptly (and in any event within 5 Business Days) delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent).  Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 3.02.  After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to AGFC (without interest) all dividends,
interest, principal or other distributions that AGFC would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
2.05 and that remain in such account.

 
(c)            Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have provided AGFC with notice of the
suspension of AGFC’s rights under Section 2.05 (a)(i), then all rights of AGFC
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to Section 2.05 (a)(i), and the obligations of the Collateral
Agent under Section 2.05 (a)(ii), shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit AGFC to exercise such
rights.  After all Events of Default have been cured or waived, AGFC shall have
the exclusive right to exercise the voting and/or consensual rights and powers
that AGFC would otherwise be entitled to exercise pursuant to the terms of
Section 2.05 (a)(i) above, and the obligations of the Collateral Agent under
Section 2.05 (a)(ii) shall be reinstated.
 
(d)           Any notice given by the Collateral Agent to AGFC under Section
2.04 or Section 2.05 shall be given in writing and may suspend the rights of
AGFC under Section 2.05 (a)(i) or Section 2.05 (a)(iii) in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.
 
ARTICLE III

 
Remedies
 
SECTION 3.01.                 Remedies Upon Default.  During the continuance of
an Event of Default, it is agreed that the Collateral Agent shall have the right
to exercise any and all rights afforded to a secured party with respect to the
Secured Obligations, including the Guarantees, under the UCC or other applicable
Law and also may (i) exercise any and all rights and remedies of AGFC under or
in connection with the Pledged Collateral, or otherwise in respect of the
Pledged Collateral; provided that the Collateral Agent shall provide AGFC with
notice thereof prior to such exercise; and (ii) subject to the mandatory
requirements of applicable Law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Pledged Collateral securing the
Secured Obligations at a public or private sale or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Pledged Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold.  Each such purchaser at any sale of Pledged Collateral shall
hold the property sold absolutely, free from any claim or right on the part of
AGFC, and AGFC hereby waives (to the extent
 
 
Form of Pledge Agreement
E - 5

--------------------------------------------------------------------------------


 
 
permitted by Law) all rights of redemption, stay and appraisal which AGFC now
has or may at any time in the future have under any Law now existing or
hereafter enacted.

The Collateral Agent shall give AGFC 5 Business Days’ written notice (which AGFC
agrees is reasonable notice within the meaning of Section 9-611 of the UCC or
its equivalent in other jurisdictions) of the Collateral Agent’s intention to
make any sale of Pledged Collateral.  Such notice, in the case of a public sale,
shall state the time and place for such sale and, in the case of a sale at a
broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Pledged Collateral, or
portion thereof, will first be offered for sale at such board or exchange.  Any
such public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice (if any) of such sale.  At any such sale, the Pledged Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine.  The Collateral Agent shall not be obligated to make any sale of any
Pledged Collateral if it shall determine not to do so, regardless of the fact
that notice of sale of such Pledged Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Pledged Collateral is made on credit or for
future delivery, the Pledged Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Pledged Collateral
so sold and, in case of any such failure, such Pledged Collateral may be sold
again upon like notice.  At any public (or, to the extent permitted by Law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by Law) from any right of redemption,
stay, valuation or appraisal on the part of AGFC (all said rights being also
hereby waived and released to the extent permitted by Law), the Pledged
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from AGFC
as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to AGFC therefor.  For purposes hereof, a written
agreement to purchase the Pledged Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and AGFC shall not be entitled to the return of
the Pledged Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
Law or in equity to foreclose this Agreement and to sell the Pledged Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 3.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.
 
SECTION 3.02.                 Application of Proceeds.  The Collateral Agent
shall apply the proceeds of any collection or sale of Pledged Collateral,
including any Pledged Collateral consisting of cash in accordance with Section
8.03 of the Credit Agreement.
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Pledged Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Pledged Collateral so sold and such purchaser or purchasers
 
 
Form of Pledge Agreement
E - 6

--------------------------------------------------------------------------------


 
 
 
shall not be obligated to see to the application of any part of the purchase
money paid over to the Collateral Agent or such officer or be answerable in any
way for the misapplication thereof.
 
The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent AGFC
from contesting any amounts claimed by any Secured Party in any information so
supplied.  All distributions made by the Collateral Agent pursuant to this
Section 3.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error), and the Collateral Agent shall have
no duty to inquire as to the application by the Administrative Agent of any
amounts distributed to it.
 
ARTICLE IV

 
Miscellaneous
 
SECTION 4.01.                 Notices.  All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 11.02 of the Credit Agreement.
 
SECTION 4.02.                 Waivers, Amendment.  (d) No failure or delay by
any Secured Party in exercising any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges of the Secured Parties provided herein and under each other Loan
Document, are cumulative and are not exclusive of any rights, remedies, powers
and privileges provided by Law.  No waiver of any provision of this Agreement or
consent to any departure by AGFC therefrom shall in any event be effective
unless the same shall be permitted by Section 4.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
any Secured Party may have had notice or knowledge of such Default at the time.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and AGFC, subject to any consent required
in accordance with Section 11.01 of the Credit Agreement.
 
SECTION 4.03.                 Collateral Agent’s Fees and Expenses;
Indemnification.  (e) The parties hereto agree that the Collateral Agent shall
be entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith, in each case, as
provided in Section 11.04 of the Credit Agreement.
 
(b)           Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby.  The provisions of this Section 4.03 shall
remain operative and in full force and effect regardless of the termination of
this Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.  All amounts due under this Section 4.03 shall
be payable within 5 Business Days of written demand therefor.
 
SECTION 4.04.                 Successors and Assigns.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
 
 
Form of Pledge Agreement
E - 7

--------------------------------------------------------------------------------


 


SECTION 4.05.                 Survival of Agreement.  All covenants, agreements,
representations and warranties made by AGFC hereunder and in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and the provision of services,
regardless of any investigation made by any Secured Party or on its behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default at the time any credit is extended under the Credit Agreement, and shall
continue in full force and effect as long as this Agreement has not been
terminated or released pursuant to Section 4.12 below.
 
SECTION 4.06.                 Counterparts; Effectiveness, Several
Agreement.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery by facsimile or other electronic
communication of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.  This Agreement shall become effective as to AGFC when a counterpart
hereof executed on behalf of AGFC shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon AGFC and the Collateral
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of AGFC, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that AGFC shall not
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Pledged Collateral (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.
 
SECTION 4.07.                 Severability.  If any provision of this Agreement
is held to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 4.08.                 Right of Set-Off.  In addition to any rights and
remedies of the Secured Parties provided by Law, upon the occurrence and during
the continuance of any Event of Default, each Secured Party and its Affiliates
is authorized at any time and from time to time, without prior notice to AGFC,
any such notice being waived by AGFC to the fullest extent permitted by
applicable Law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Secured Party and its Affiliates to or
for the credit or the account of AGFC against any and all Secured Obligations
owing to such Secured Party and its Affiliates hereunder, now or hereafter
existing, irrespective of whether or not such Secured Party or Affiliate shall
have made demand under this Agreement and although such Secured Obligations may
be contingent or unmatured or owed to a branch or office holding such deposit or
obligation or such Indebtedness.  The rights of each Secured Party and their
respective Affiliates under this Section 4.08 are in addition to other rights
and remedies (including other rights of set-off that such Secured Party or its
respective Affiliates may have.  Each Secured Party agrees promptly to notify
AGFC and the Collateral Agent after any such set-off and application made by
such Secured Party; provided, that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Secured
Party under this Section 4.08 are in addition to other rights and remedies
(including other rights of set-off) that such Secured Party may have at Law.
 
SECTION 4.09.                 Governing Law; Jurisdiction; Venue; Waiver of Jury
Trial; Consent to Service of Process.
 
 
Form of Pledge Agreement
E - 8

--------------------------------------------------------------------------------


 


(a)           The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
 
(b)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
 
SECTION 4.10.                 Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.
 
SECTION 4.11.                 Security Interest Absolute.  To the extent
permitted by Law, all rights of the Collateral Agent hereunder, the grant of a
security interest in the Pledged Collateral and all obligations of AGFC
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, AGFC in respect of the
Secured Obligations or this Agreement.
 
SECTION 4.12.                 Termination or Release.  (f)  This Agreement and
all security interests granted hereby shall terminate with respect to all
Secured Obligations and any Liens arising therefrom shall be automatically
released upon payment in full of all Obligations (other than contingent
obligations not yet accrued and payable).
 
(b)           Upon any sale or transfer by AGFC of any Pledged Collateral that
is permitted under the Credit Agreement (other than a sale or transfer to
another Loan Party), or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Pledged Collateral
pursuant to Section 11.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.
 
(c)           In connection with any termination or release pursuant to Section
4.12 (b), the Collateral Agent shall execute and deliver to AGFC, at AGFC’s
expense, all documents that AGFC shall reasonably request to evidence such
termination or release and shall perform such other actions reasonably requested
by AGFC to effect such release, including delivery of certificates, securities
and instruments.  Any execution and delivery of documents pursuant to this
Section 4.12 shall be without recourse to or warranty by the Collateral Agent.
 
SECTION 4.13.                 Collateral Agent Appointed Attorney-in-Fact.  AGFC
hereby appoints the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent) as the Borrower’s true and lawful agent (and
the attorney-in-fact) of AGFC for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest (provided that the
Collateral Agent shall provide AGFC with notice thereof prior to exercising such
rights).  Without limiting the generality of the foregoing, the Collateral Agent
shall have the right, upon the occurrence
 
 
Form of Pledge Agreement
E - 9

--------------------------------------------------------------------------------


 
 
 
and during the continuance of an Event of Default and notice by the Collateral
Agent to AGFC of the Collateral Agent’s intent to exercise such rights, with
full power of substitution either in the Collateral Agent’s name or in the name
of AGFC (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Pledged Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Pledged Collateral; (c) to commence and prosecute any and all suits, actions
or proceedings at Law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Pledged Collateral or to
enforce any rights in respect of any Pledged Collateral; (d) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Pledged Collateral; (e) to endorse the name of
AGFC on any check, draft, instrument or other item of payment representing or
included in the Pledged Collateral; (f) to make all determinations and decisions
with respect thereto; and (e) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Pledged
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Pledged Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Pledged Collateral or any part thereof or the moneys due or to become due in
respect thereof or any property covered thereby.  The Collateral Agent and the
other Secured Parties shall be accountable only for amounts actually received as
a result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to AGFC
for any act or failure to act hereunder, except for their own gross negligence,
bad faith, or willful misconduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attorneys-in-fact, in each case, as
determined by a final nonappealable judgment of a court of competent
jurisdiction.  All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, within 5 Business Days of
demand, by AGFC to the Collateral Agent and shall be additional Secured
Obligations secured hereby.
 
SECTION 4.14.                 General Authority of the Collateral Agent.  By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Collateral Agent as its
agent hereunder and under such other Loan Documents, (b) to confirm that the
Collateral Agent shall have the authority to act as the exclusive agent of such
Secured Party for the enforcement of any provisions of this Agreement and such
other Loan Documents against AGFC, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Pledged Collateral or AGFC’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Loan Document against AGFC, to
exercise any remedy hereunder or thereunder or to give any consents or approvals
hereunder or thereunder except as expressly provided in this Agreement or any
other Loan Document and (d) to agree to be bound by the terms of this Agreement
and any other Loan Documents.
 
SECTION 4.15.                 Reasonable Care.  The Collateral Agent is required
to use reasonable care in the custody and preservation of any of the Pledged
Collateral in its possession; provided that the Collateral Agent shall be deemed
to have used reasonable care in the custody and preservation of any of the
Pledged Collateral, if such Pledged Collateral is accorded treatment
substantially similar to that which the Collateral Agent accords its own
property.
 
SECTION 4.16.                 Delegation; Limitation.  The Collateral Agent may
execute any of the powers granted under this Agreement and perform any duty
hereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the gross negligence or willful misconduct of any
 
 
 
Form of Pledge Agreement
E - 10

--------------------------------------------------------------------------------


 
 
agents or attorneys-in-fact selected by it with reasonable care and without
gross negligence or willful misconduct.
 
SECTION 4.17.                 Reinstatement.  The obligations of AGFC under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
 
SECTION 4.18.                 Miscellaneous.  The Collateral Agent shall not be
deemed to have actual, constructive, direct or indirect notice or knowledge of
the occurrence of any Event of Default unless and until the Collateral Agent
shall have received a notice of Event of Default or a notice from AGFC or the
Secured Parties to the Collateral Agent in its capacity as Collateral Agent
indicating that an Event of Default has occurred.
 
[Signature Pages Follow.]
 
 
 
Form of Pledge Agreement
E - 11

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 

 
AMERICAN GENERAL FINANCE CORPORATION
             
By:   
     
Name:
   
Title:


 
Signature Page to Pledge Agreement
 
 
Form of Pledge Agreement
E - 12

--------------------------------------------------------------------------------


 



 
BANK OF AMERICA, N.A.,
 
as Collateral Agent
             
By:
     
Name:
   
Title:

 
Signature Page to Pledge Agreement
 
 
 
Form of Pledge Agreement
E - 13

--------------------------------------------------------------------------------




PLEDGED EQUITY
 
Issuer
Holder
 Certificate Number
Shares
Representing
AGFS Funding Company
American General Finance Corporation
1
10,000 shares of capital stock
100% of issued common; 20% of authorized stock

 
 
Schedule I-1

--------------------------------------------------------------------------------

 
 
 
Form of Pledge Agreement
E - 14

--------------------------------------------------------------------------------


 
 
 


EXHIBIT F


 
FORM OF INTERCOMPANY SECURED LOAN AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Form of Intercompany Note

--------------------------------------------------------------------------------


 
INTERCOMPANY SECURED LOAN AGREEMENT


This INTERCOMPANY SECURED LOAN AGREEMENT ("Agreement") dated as of April 21,
2010, is by and between AGFS FUNDING COMPANY, a Delaware corporation ("AGFS
Funding") as lender (in such capacity, the "Intercompany Lender"), and each of
the entities from time to time party hereto as borrowers and each of the other
entities that becomes a party hereto pursuant to Section 5.6 (each a "Borrower",
and collectively the "Borrowers").


WHEREAS, each Borrower has requested the Intercompany Lender to make extensions
of credit to such Borrower in the form of loans, and the Intercompany Lender is
willing to make such loans, subject to the terms and conditions hereof;


WHEREAS, the Intercompany Lender and the Borrowers have entered into that
certain Credit Agreement, dated as of April 21, 2010 with Bank of America, N.A.,
as administrative agent (the "Administrative Agent") and the lenders party
thereto from time to time (the "Credit Agreement Lenders") (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"; capitalized terms not herein defined are defined as used in
the Credit Agreement);


WHEREAS, it is a condition precedent to obligations of the Credit Agreement
Lenders to extend credit to AGFS Funding under the Credit Agreement that the
parties hereto execute and deliver this Agreement;


WHEREAS, the Credit Agreement requires that the loans made under this Agreement
be on economic terms that are at least as favorable to AGFS Funding as the terms
of the Credit Agreement are to the Credit Agreement Lenders;


NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:




SECTION 1.  THE LOANS


1.1.           The Borrowings.


(a)           Subject to the terms and conditions of this Agreement, the
Borrowers agree that (x) they will request loans (the "Loans") in such amounts,
and the Intercompany Lender agrees to make Loans in such amounts, as shall be
necessary to ensure compliance with the Borrowing Base and other requirements
under the Credit Agreement, including without limitation, those requirements set
out in Section 2.03(b) of the Credit Agreement and (y) they shall from time to
time pledge Loan Receivables to the Intercompany Lender pursuant to the
Intercompany Security Documents such that after applying the percentage
discounts in the definition of Borrowing Base in the Credit Agreement to the
Loan Receivables so pledged, the Borrowing Base is not less than the outstanding
principal amount of the Loans (as defined in the Credit Agreement).
 
Form of Intercompany Note
F - 1

--------------------------------------------------------------------------------


 


(b)           At the time of each borrowing of Loans hereunder the relevant
Borrowers shall immediately become indebted to the Intercompany Lender for the
amount of each such borrowing.


(c)           The initial Loans being made hereunder on the Closing Date are
shown on the schedule attached hereto (the "Loan Schedule"), and by execution of
this Agreement each Borrower acknowledges receipt of the Loans made to it as set
forth on the Loan Schedule, and requests that the Intercompany Lender transfer
the amounts represented by such Loans to American General Finance Corporation,
an Indiana corporation ("AGFC") on its behalf, for credit to the repayment of
each such Borrower's intercompany loans with AGFC.


(d)           The Intercompany Lender shall maintain a schedule in respect of
each Borrower that reflects the aggregate amount of Loans made to such Borrower
hereunder at any time (the "Intercompany Loan Schedule").


1.2.           Payment of Interest.  Interest on all Loans made pursuant to
Section 1.1 shall bear interest upon the unpaid principal amounts thereof at the
rate per annum equal to five one-hundredths of one percent (0.05%) per annum in
excess of the Intercompany Lender�s effective cost of funds in connection with
the transactions under the Credit Agreement (but, in no event shall such rate be
higher than the maximum rate permitted by applicable law), with changes in the
Intercompany Lender's effective cost of funds to be adjusted from time to time
during the term of this Agreement to ensure that it reflects the Intercompany
Lender�s effective cost of funds in connection with the transactions under the
Credit Agreement from time to time, including pursuant to Section 2.06(b) of the
Credit Agreement at any time there is a Default or Event of Default continuing
under the Credit Agreement (but in no event higher than the maximum rate
permitted by applicable law).  Interest shall be paid on or before each Interest
Payment Date, in arrears.  Payment of interest under this Agreement shall be
calculated in accordance with Sections 2.08 and 2.10 of the Credit Agreement.


1.3.           Manner of Payment.  All payments to be made by any Borrower on
account of such borrowings hereunder shall be made without set-off or
counterclaim in lawful currency of the United States of America and in
immediately available funds.


1.4           Repayment.  The Borrower shall have the right to prepay the loans
in whole at any time or in part from time to time, without premium or penalty,
but with the accrued interest on the principal being repaid to the date of
repayment, other than, in the case of a prepayment of the Loans hereunder where
the proceeds are being used to prepay the loans made under the Credit Agreement,
where such prepayment of Loans on or prior to the first anniversary of the date
of this Agreement shall be accompanied by a premium payable by the relevant
Borrowers to the Intercompany Lender equal to 1.00% of the principal amount of
the Loans so prepaid.


1.5           Events of Default.  At any time when an Event of Default is
continuing under the Credit Agreement, the Intercompany Lender shall have the
right to demand immediate payment in full of the unpaid principal amount of all
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable under any Intercompany Loan Document, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly
 
Form of Intercompany Note
F - 2

--------------------------------------------------------------------------------


 
 
waived by each Borrower.  Upon the occurrence of any Event of Default under
Section 8.01(e) of the Credit Agreement, the unpaid principal amount of all
outstanding Loans and all interest and other amounts owing under all
Intercompany Loan Documents shall automatically become due and payable, without
further act of the Intercompany Lender or any other Person.

1.6           Security.  Each Borrower has granted a first priority Lien on and
pledges all of its rights, title and interest in its Eligible Loan Receivables,
that, at any time of determination, are in the Borrowing Base to the
Intercompany Lender as security for such loans granted under this Agreement and
in connection with the Intercompany Security Documents.


1.6           Maturity Date.  Unless earlier stated by the Intercompany Lender,
the Loans shall mature on the Maturity Date.


1.7           Certain Defined Terms.


(a)           �Intercompany Loan Obligations� means all advances to, and debts,
liabilities, obligations, covenants and duties of, any Borrower arising under
any Intercompany Loan Document or otherwise with respect to any Loan, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Borrower thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


(b)           �Intercompany Loan Documents� means this Agreement and the
Intercompany Security Documents.




SECTION 2.  CONDITIONS PRECEDENT TO BORROWINGS


The obligation of the Intercompany Lender to make any Loan hereunder on the
Closing Date (but not thereafter) is subject to the satisfaction on or before
the date of any such borrowing of the following conditions precedent:


2.1           Representations and Warranties.  The representations and
warranties of the relevant Borrower contained in Section 3 hereof shall be true
and correct in all material respects on and as of the date of any such
borrowing.


2.2.           Performance; No Default.  Each relevant Borrower shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
time of the borrowing, and as of the date of the borrowing, no condition or
event which constitutes a default in the performance of its obligations under
any Intercompany Loan Document shall have occurred and be continuing.


2.3           Agreement and Additional Matters.  The Intercompany Lender shall
have received, on or prior to the date of such borrowing, (a) this Agreement,
executed by a duly
 
Form of Intercompany Note
F - 3

--------------------------------------------------------------------------------


 
 
authorized officer of such Borrower, (b) executed copies of the Intercompany
Security Documents, each of which shall be in full force and effect, (c) copies
of UCC financing statements evidencing the perfection of the Intercompany
Lender's security interest in the Eligible Loan Receivables securing the Loans
pursuant to the Intercompany Security Documents, and (d) such other documents
which may be reasonably requested by the Intercompany Lender.


SECTION 3.  REPRESENTATIONS AND WARRANTIES.


3.1           Organization.  Each Borrower is a corporation which has been duly
organized and is validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, with the corporate power and authority
to own its properties and transact the business in which it is now engaged or in
which it proposes to engage.


3.2.          No Conflict, Default or Violation.  Neither the execution and
delivery of this Agreement, nor the performance of any Borrower's obligations
under this Agreement, nor the consummation of the transactions herein
contemplated shall (a) conflict with or result in a breach of any of the terms
or provisions of or constitute a default under, with or without notice or lapse
of time or both, any indenture, contract, agreement, instrument or other
undertaking to which any Borrower is a party or by which it is bound or to which
any of the property or assets of such Borrower is subject, or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever, upon any of the property or assets of such Borrower, (b) result in
any violation of the provision of its articles of incorporation, by-laws or
other governing documents, or (c) conflict with or result in a breach of any
provision of any statute or any order, decree, judgment, rule or regulation of
any court or any regulatory authority or other governmental agency or body
having jurisdiction over such Borrower or any of its properties.
 
3.3.           Due Authorization.  The execution and delivery by each Borrower
of this Agreement have been duly authorized by all requisite corporate action on
the part of the Borrower and such Agreement constitutes the valid and legally
binding obligation of such Borrower enforceable against the Borrower in
accordance with its terms, except that (a) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally and (b) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to certain equitable defenses and to the discretion of the court
before which any proceeding therefore may be brought.


SECTION 4.  COVENANTS.


So long as any indebtedness under this Agreement remains unpaid, and so long as
the Intercompany Lender shall have the obligation to make Loans hereunder,
unless the Intercompany Lender shall otherwise consent in writing, each Borrower
shall:


4.1.           Corporate Matters.  Preserve and maintain its corporate existence
and take all reasonable action to maintain all rights, privileges and franchises
necessary to the normal conduct of its business except for rights, privileges
and franchises the loss of which would not in the aggregate have a material
adverse effect on the business, operations or financial or other condition
Form of Intercompany Note
F - 4

--------------------------------------------------------------------------------


 
 
of the Borrower.


4.2.           Inspection of Property; Books and Records.  Keep proper books or
records and accounts in which full, true and correct entries in conformity with
sound business practice and all requirements of law applicable to the Borrower
shall be made of all dealings and transactions in relation to its business and
activities; and permit representatives of Intercompany Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable times and as often as the Intercompany
Lender may reasonably desire.


4.3.           Further Assurances.  Take, or cause to be taken, all other
actions reasonably necessary or desirable to preserve and defend the rights of
the Intercompany Lender to payment hereunder, and to assure to the Intercompany
Lender the benefits hereof.


4.4.           Use of Proceeds.  Each Borrower shall use the proceeds of such
loans in accordance with the terms of the Credit Agreement and the Intercompany
Security Documents.




SECTION 5.  MISCELLANEOUS.


5.1.           Entire Agreement; Amendments.  This Agreement and any other
documents referred to herein, contain the entire and only agreement between the
Intercompany Lender and each Borrower concerning the subject matter hereof, and
any oral statements or representations or prior written matter with respect
thereto not contained herein shall have no force and effect. Subject to the
provisions of the Credit Agreement, the provisions of this Agreement shall not
be modified, amended or waived save in writing, executed by all parties hereto.


5.2           Compliance of Credit Agreement Terms.  All parties to this
agreement acknowledge and agree that any Loan made to any Borrower will also be
subject to the terms and conditions of the Credit Agreement.


5.3.           Failure to Act Not a Waiver.  Neither the failure nor any delay
on the part of the Intercompany Lender to exercise any right, power or privilege
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any further exercise
of such right, power or privilege or any exercise of any other right, power or
privilege.


5.4.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of, and be enforceable by, the Borrower and the
Intercompany Lender, their respective successors and assigns, except that no
party may assign or otherwise transfer any of its obligations, rights or
interests in or to this Agreement hereunder without the prior written consent of
the other parties hereto; provided that the Intercompany Lender shall not
transfer this Agreement to any other Person without the prior written consent of
the Administrative Agent.


5.5.           Additional Borrowers.  If any Person becomes a Qualifying
Subsidiary Guarantor after the date hereof that is not already a Borrower
hereunder, such Person shall execute and deliver to the Intercompany Lender a
joinder agreement to this Agreement and shall thereafter
 
Form of Intercompany Note
F - 5

--------------------------------------------------------------------------------


 
 
for all purposes be a Borrower hereunder and have the same rights, benefits and
obligations as a Borrower party hereto on the date hereof.


5.6.           Governing Law; Severability.  This Agreement shall be construed
in accordance with and governed by the laws of the State of New York, without
giving effect to the principles of conflicts of law thereof. In the case of any
one or more of the provisions contained in this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.


5.7.           Notices.  All notices required in writing under this Agreement
shall be considered as having been given by one party to the other upon the
latter party's receipt of same. All such notices shall be transmitted by
registered or certified mail, by facsimile or by personal delivery.  Such
written notice shall be sent to the attention of the Treasurer and General
Counsel of the relevant party.


5.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple counterparts and
attached to a single counterpart so that all signature pages are attached to the
same document.  Delivery of an executed counterpart by telecopy shall be
effective as delivery of a manually executed counterpart.


5.9           Section Headings.  The section titles contained in this Agreement
are, and shall be, without substantive meaning or content of any kind whatsoever
and are not part of the agreement of the parties hereto.


[The Remainder of This Page is Intentionally Blank]
 
 
 
 
 
Form of Intercompany Note
F - 6

--------------------------------------------------------------------------------


 
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their proper and duly authorized officers, upon the date first
above written.
 



 
AGFS FUNDING COMPANY,
 
as Intercompany Lender
             
By:
   
Name: 
   
Title:
               
AMERICAN GENERAL FINANCIAL SERVICES OF ALABAMA, INC. (DE)
 
AMERICAN GENERAL AUTO FINANCE, INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (AZ)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES (NH), INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (MA)
 
AMERICAN GENERAL FINANCE, INC. (FL)
 
AMERICAN GENERAL FINANCIAL SERVICES OF ILLINOIS, INC. (IL)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (IN)
 
AMERICAN GENERAL FINANCIAL SERVICES OF LOUISIANA, INC. (LA)
 
AMERICAN GENERAL FINANCIAL SERVICES OF ARKANSAS, INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (NY)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (NC)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (OH)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (PA)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (SC)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (TX)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (WA)
 
AMERICAN GENERAL FINANCIAL SERVICES OF WISCONSIN, INC. (WI)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (WY)

 
 
[Signature Page to Intercompany Secured Loan Agreement]
 
Form of Intercompany Note
F - 7

--------------------------------------------------------------------------------


 
 



 
AMERICAN GENERAL CONSUMER DISCOUNT COMPANY (PA)
 
AMERICAN GENERAL AUTO FINANCE, INC. (TN)
 
AMERICAN GENERAL FINANCIAL SERVICES OF HAWAII, INC. (HI)
 
AMERICAN GENERAL FINANCE OF UTAH, INC. (UT)
 
AMERICAN GENERAL FINANCIAL SERVICES OF AMERICA, INC. (DE)
 
AMERICAN GENERAL HOME EQUITY, INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES OF AMERICA, INC. (IA)
 
AMERICAN GENERAL FINANCIAL SERVICES OF AMERICA, INC. (NC)
 
AMERICAN GENERAL HOME EQUITY, INC. (WV)
 
MOREQUITY, INC. (NV)
 
AMERICAN GENERAL FINANCE, INC. (NV)
 
AMERICAN GENERAL FINANCE COMMERCIAL CORP. (IN)
 
AG FINANCIAL SERVICES, INC. (IN)
 
SERVICE BUREAU OF INDIANA, INC. (IN)
 
AG DOCUMENTATION SERVICES, INC. (CA)
 
AMERICAN GENERAL FINANCE MANAGEMENT CORPORATION (IN)
 
AGF FUNDING, INC.
 
AGFS CASH SERVICES, INC. (DE) as Borrowers
             
By:
   
Name:
   
Title:
 

 
 
[Signature Page to Intercompany Secured Loan Agreement]
 
Form of Intercompany Note
F - 8

--------------------------------------------------------------------------------


 
 


Loan Schedule


Entity Name
 
# Accts
   
Eligible Loan Receivables Pledged
   
Required Borrowing Base
   
Intercompany Secured Loans
                           
American General Auto Finance, Inc. (DE)
  2,880     $ 30,847,356.31     $ 9,254,206.89     $ 9,254,206.89              
                   
American General Auto Finance, Inc. (TN)
  5,883       68,204,320.96       20,461,296.29       20,461,296.29            
                     
American General Consumer Discount Company (PA)
  33,969       123,563,068.37       37,640,938.02       37,640,938.02          
                       
American General Finance Commercial Corp. (IN)
  62       777,313.79       290,294.63       290,294.63                        
         
American General Finance, Inc. (FL)
  18,704       80,017,727.10       24,005,318.13       24,005,318.13            
                     
American General Financial Services (NH), Inc. (DE)
  1,347       22,984,519.29       9,081,085.82       9,081,085.82              
                   
American General Financial Services of Alabama, Inc. (DE)
  17,917       191,808,951.46       75,077,521.12       75,077,521.12          
                       
American General Financial Services of America, Inc. (DE)
  72,071       189,571,322.51       57,099,014.32       57,099,014.32          
                       
American General Financial Services of America, Inc. (IA)
  1,755       3,287,358.83       988,156.08       988,156.08                    
             
American General Financial Services of America, Inc. (NC)
  59,294       179,795,502.55       53,941,571.41       53,941,571.41          
                       
American General Financial Services of Hawaii, Inc. (HI)
  4,148       32,605,872.20       11,462,214.74       11,462,214.74            
                     
American General Financial Services of Illinois, Inc. (IL)
  55,358       410,251,160.82       151,306,110.33       151,306,110.33        
                         
American General Financial Services of Louisiana, Inc. (LA)
  17,593       183,101,835.38       69,179,927.02       69,179,927.02          
                       
American General Financial Services of Wisconsin, Inc. (WI)
  15,442       76,562,836.77       27,077,751.39       27,077,751.39            
                     
American General Financial Services, Inc. (AZ)
  12,002         42,250,661.47        12,682,910.47        12,682,910.47  

 
Form of Intercompany Note
F - 9

--------------------------------------------------------------------------------


 
 
 
Entity Name
 
# Accts
   
Eligible Loan Receivables Pledged
   
Required Borrowing Base
   
Intercompany Secured Loans
                                 
American General Financial Services, Inc. (DE)
  281,072       2,956,653,580.23       1,114,729,067.85       1,114,729,067.85  
                               
American General Financial Services, Inc. (IN)
  35,223       325,870,486.44       122,822,323.67       122,822,323.67        
                         
American General Financial Services, Inc. (NC)
  14,241       498,770,873.43       199,655,267.35       199,655,267.35        
                         
American General Financial Services, Inc. (NY)
  14,436       44,249,238.23       13,274,771.47       13,274,771.47            
                     
American General Financial Services, Inc. (OH)
  43,270       416,377,783.80       160,260,772.08       160,260,772.08        
                         
American General Financial Services, Inc. (PA)
  5,720       260,041,692.37       105,726,108.12       105,726,108.12          
                       
American General Financial Services, Inc. (SC)
  32,059       325,205,150.90       120,346,978.37       120,346,978.37        
                         
American General Financial Services, Inc. (TX)
  36,763       368,907,045.30       137,614,697.16       137,614,697.16        
                         
American General Financial Services, Inc. (WA)
  20,734       245,475,915.60       91,207,039.45       91,207,039.45          
                       
American General Financial Services, Inc. (WY)
  1,910       13,467,769.72       5,012,568.82       5,012,568.82              
                   
American General Home Equity, Inc. (DE)
  12,720       620,032,974.57       246,836,479.51       246,836,479.51        
                         
American General Home Equity, Inc. (WV)
  11,532       89,265,523.34       34,167,431.25       34,167,431.25            
                     
Grand Total
  828,105     $ 7,799,947,841.74     $ 2,911,201,821.76     $ 2,911,201,821.76  

 
 
Subsidiary Guarantors with no Eligible Loan Receivables in Required Borrowing
Base:
AGF Funding, Inc. (DE)
 
American General Finance of Utah, Inc. (UT)
American General Finance Management Corporation (IN)
 
American General Financial Services, Inc. (MA)
American General Financial Services of Arkansas, Inc. (DE)
 
MorEquity, Inc. (NV)
AGFS Cash Services, Inc. (DE)
   

 
 
 
Form of Intercompany Note
F - 10

--------------------------------------------------------------------------------


 
 
 
American General Finance Commercial Corp. (IN)
 
AG Financial Services, Inc. (IN)
Service Bureau of Indiana, Inc. (IN)
 
AG Documentation Services, Inc. (CA)
AGFS Cash Services, Inc. (DE)
   

 
 
 
 
 
 
 
 
 
 
Form of Intercompany Note
F - 11

--------------------------------------------------------------------------------


 

 
EXHIBIT G


 
FORM OF INTERCOMPANY SECURITY AGREEMENT
 
 
 
SECURITY AGREEMENT
 
Dated as of April 21, 2010
 
 
among
 
 
Each Grantor Listed on the Signature Pages Hereto
as a Grantor
 
and
 
Each Other Grantor
From Time to Time Party Hereto
 
and
 
AGFS Funding Company
as the Secured Party
 
 
 
 
 
 
 
 
Form of Intercompany Security Agreement

--------------------------------------------------------------------------------

SECURITY AGREEMENT

 
Security Agreement, dated as of April 21, 2010 (this "Agreement"), by each
Grantor listed on the signature pages hereto and each of the other entities that
becomes a party hereto pursuant to Section 6.8 ( Additional Grantors) (each a
"Grantor" and, collectively, the "Grantors"), in favor of AGFS Funding Company,
a Delaware corporation ("AGFS Funding"), as secured party (in such capacity, the
"Secured Party").
 
W i t n e s s e t h:
 
Whereas, pursuant to the Credit Agreement, dated as of the date hereof (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among, inter alios, AGFS Funding, as borrower (in
such capacity, the "Borrower"), the Guarantors listed therein, the Lenders from
time to time party thereto, and Bank of America, N.A., as administrative agent
for the Lenders, (i) the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein and (ii) the Grantors have guaranteed the Obligations of the Borrower
thereunder;
 
Whereas, the Grantors are party to an Intercompany Secured Loan Agreement
pursuant to which the Borrower shall use the proceeds of the Loans made to it
under the Credit Agreement to make loans to the Grantors; and
 
Whereas, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Secured Party to secure their respective obligations under the Intercompany
Secured Loan Agreement;
 
Now, therefore, in consideration of the premises and to induce the Lenders, and
the Secured Party to enter into the Credit Agreement and to induce the Lenders
to make their respective extensions of credit to the Borrower thereunder, each
Grantor hereby agrees with the Secured Party as follows:
 
 
ARTICLE I
Defined Terms

 
 
Section 1.1
Definitions

 
(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.
 
(b)           The following terms shall have the following meanings:
 
"Agreement" means this Security Agreement.
 
"Collateral" has the meaning specified in Section 2.1 ( Collateral).
 
"Excluded Property" means, at any time of determination, those Loan Receivables
of the Grantors that (i) are pledged to a third party pursuant to an Alternate
Transaction permitted by Section 7.05 of the Credit Agreement or (ii) are not
identified as being included in the Borrowing Base (prior to giving effect to
any percentage discounts in the definition of the term Borrowing Base in the
Credit Agreement) in the supporting documentation for the most recent Borrowing
Base Certificate delivered to the Administrative Agent under the Credit
Agreement; provided, however, "Excluded Property" shall not include any
substitutions or
 
 
Form of Intercompany Security Agreement
G - 1

--------------------------------------------------------------------------------

SECURITY AGREEMENT


replacements of Excluded Property (unless such substitutions or replacements
would constitute Excluded Property); and provided, further, that Excluded
Property shall not include any Loan Receivables identified as being included in
the Required Borrowing Base on the most recent Borrowing Base Certificate
delivered to the Administrative Agent under the Credit Agreement.

"UCC" means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Secured Party's and the Secured Parties� security interest in any Collateral
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term "UCC" shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.
 
 
Section 1.2
Certain Other Terms

 
(a)           In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each mean "to but excluding" and the
word "through" means "to and including."
 
(b)           The terms "herein," "hereof," "hereto" and "hereunder" and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.
 
(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(d)           Where the context requires, provisions relating to any Collateral,
when used in relation to a Grantor, shall refer to such Grantor's Collateral or
any relevant part thereof.
 
(e)           Any reference in this Agreement to the Intercompany Secured Loan
Document shall include all appendices, exhibits and schedules thereto, and,
unless specifically stated otherwise all amendments, restatements, supplements
or other modifications thereto, and as the same may be in effect at any time
such reference becomes operative.
 
(f)            The term "including" means "including without limitation" except
when used in the computation of time periods.
 
(g)           The terms "Lender" and "Secured Party" include their respective
successors.
 
(h)           References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.
 
 
Form of Intercompany Security Agreement
G - 2

--------------------------------------------------------------------------------

SECURITY AGREEMENT


 


 
ARTICLE II
Grant of Security Interest

 
 
Section 2.1
Collateral

 
For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the "Collateral":
 
(a)           all Loan Receivables;
 
(b)           all General Intangibles, Instruments and Supporting Obligations
(as each such term is defined in the UCC) evidencing or relating to any Loan
Receivables pledged hereunder; and
 
(c)            to the extent not otherwise included, all Proceeds of such Loan
Receivables;
 
provided, however, that "Collateral" shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.
 
 
Section 2.2
Grant of Security Interest in Collateral

 
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Intercompany Loan Obligations (as such term is defined in the
Intercompany Secured Loan Agreement), hereby mortgages, pledges and hypothecates
to the Secured Party for the benefit of such Secured Party, and grants to the
Secured Party for the benefit of such Secured Party a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of such Grantor; provided, however, that, (i) if and when any
property that at any time constituted Excluded Property becomes Collateral, the
Secured Party shall have, and at all times from and after the date hereof be
deemed to have had, a security interest in such property and (ii) as set forth
in Section 6.9 (Release of Collateral) hereof, if and when any property that at
any time previously constituted Collateral becomes Excluded Property, the lien
and security interest granted hereunder shall automatically terminate with
respect to such Collateral.
 
 
ARTICLE III
Representations and Warranties

 
To induce the Secured Party to enter into this Agreement, each Grantor hereby
represents and warrants each of the following to the Secured Party:
 
 
Section 3.1
Title; No Other Liens

 
Except for the lien granted to the Secured Party pursuant to this Agreement and
the other liens permitted to exist on the Collateral under the Intercompany
Secured Loan Document, such Grantor has rights in or the power to transfer each
other item of Collateral in which a lien is granted by it hereunder, free and
clear of any other lien.
 
 
Form of Intercompany Security Agreement
G - 3

--------------------------------------------------------------------------------

SECURITY AGREEMENT


 


 
Section 3.2
Perfection and Priority

 
The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Secured Party
in the Collateral for which perfection is governed by the UCC in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC.  Such security interest shall be prior to all other
liens on the Collateral except for Liens having priority over the Secured
Party's lien by operation of applicable law.  Each Grantor represents and
warrants that all financing statements, agreements, instruments and other
documents necessary to perfect security interest referred to above have been
delivered to the Secured Party in completed and, to the extent necessary or
appropriate, duly executed form for filing in each relevant jurisdiction.  Each
Grantor agrees that at the sole cost and expense of the Grantors, such Grantor
will maintain the security interest created by this Agreement in the Collateral
as a perfected first priority security interest subject only to Liens permitted
by the Credit Agreement.  Each Grantor hereby irrevocably authorizes the Secured
Party at any time and from time to time to file in any relevant jurisdiction any
financing statements and amendments thereto that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Collateral describing the Collateral in a manner reasonably acceptable to
the Secured Party.
 
 
ARTICLE IV
Covenants

 
Each Grantor agrees with the Secured Party that, as long as any obligation under
the Intercompany Secured Loan Agreement remains outstanding, such Grantor shall
not use or permit any Collateral to be used unlawfully or in violation of any
provision of any requirement of applicable law.  Promptly upon request by the
Secured Party, (a) correct any material defect or error that may be discovered
in any Intercompany Security Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Secured Party may reasonably require from time to time in order to (i) carry out
more effectively the purposes of the Intercompany Security Documents, (ii)
perfect and maintain the validity, effectiveness and priority of any of the
Intercompany Security Documents and any of the liens intended to be created
thereunder and (iii) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Party the rights granted or now or
hereafter intended to be granted to the Secured Party under any Intercompany
Security Document or under any other instrument executed in connection with any
Intercompany Security Document to which any Grantor is or is to be a party.
 
 
ARTICLE V
Remedial Provisions

 
 
Section 5.1
Code and Other Remedies

 
During the continuance of an Event of Default, the Secured Party may exercise,
in addition to all other rights and remedies granted to it in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
obligations under any Intercompany Secured Loan Agreement, all rights and
remedies of a secured party under the UCC or any other applicable law.  Without
limiting the generality of the foregoing, the Secured Party, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor
 
 
Form of Intercompany Security Agreement
G - 4

--------------------------------------------------------------------------------

SECURITY AGREEMENT

 
or any other person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon any Collateral, and may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver any Collateral (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker's board or
office of the Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk.  The Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by the UCC and other applicable law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption of any Grantor, which right or equity is hereby
waived and released.  Each Grantor further agrees, at the Secured Party's
request, to assemble the Collateral and make it available to the Secured Party
at places that the Secured Party shall reasonably select, whether at such
Grantor's premises or elsewhere.  The Secured Party shall apply the net proceeds
of any action taken by it pursuant to this Section 5.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of the Secured Party, including reasonable
attorneys' fees and disbursements, to the payment in whole or in part of the
Intercompany Loan Obligations, in such order as such Intercompany Secured Loan
Agreements shall prescribe, and only after such application and after the
payment by the Secured Party of any other amount required by any provision of
law, need the Secured Party account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Secured Party arising out of the exercise
by them of any rights hereunder.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
 


 
Section 5.2
Accounts and Payments in Respect of General Intangibles

 
In addition to, and not in substitution for, any similar requirement in any
Intercompany Secured Loan Agreement, if required by the Secured Party at any
time during the continuance of a default or breach of the agreements of any
Grantor under the Intercompany Secured Loan Agreement, any payment in respect of
the Collateral shall be held by each Grantor in trust for the Secured Party,
segregated from other funds of such Grantor.
 
 
Section 5.3
Proceeds to be Turned Over To Secured Party

 
Any Proceeds while held by the Secured Party (or by such Grantor in trust for
the Secured Party) shall be held as collateral security for the obligations
under the Intercompany Secured Loan Agreement and shall not constitute payment
thereof until applied as provided in the Intercompany Secured Loan Agreement.
 
 
ARTICLE VI
Miscellaneous

 
 
Section 6.1
Amendments in Writing

 
Subject to any restrictions contained in the Credit Agreement, none of the terms
or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except by written instrument by the Secured Party and the
Grantors.
 
 
Form of Intercompany Security Agreement
G - 5

--------------------------------------------------------------------------------

SECURITY AGREEMENT


 


 
Section 6.2
Successors and Assigns

 
This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Secured Party and each other Secured Party
and their successors and assigns; provided, however, that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Secured Party, and the Secured Party
may not transfer any of its rights or obligations hereunder to any Person.
 
 
Section 6.3
Counterparts

 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document.  Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.
 
 
Section 6.4
Severability

 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
Section 6.5
Section Headings

 
The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.
 
 
Section 6.6
Entire Agreement

 
This Agreement together with the Intercompany Security Documents represents the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.
 
 
Section 6.7
Governing Law

 
This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
 
Section 6.8
Additional Grantors

 
If any Person becomes a Qualifying Subsidiary Guarantor after the Closing Date
that is not a Grantor hereunder, such Person to become a Grantor hereunder, such
Person shall execute and deliver to the Secured Party a joinder agreement to
this Agreement and shall
 
 
Form of Intercompany Security Agreement
G - 6

--------------------------------------------------------------------------------

SECURITY AGREEMENT

 
thereafter for all purposes be a party hereto and have the same rights, benefits
and obligations as a Grantor party hereto on the Closing Date.


 
Section 6.9
Release of Collateral

 
At any time when any Loan Receivable shall (i) be pledged to a third party
pursuant to an Alternate Transaction permitted by Section 7.05 of the Credit
Agreement or (ii) otherwise not be identified as being included in the Borrowing
Base on the most recent Borrowing Base Certificate delivered to the
Administrative Agent under the Credit Agreement, and therefore be deemed
Excluded Property, such Loan Receivable (and its related General Intangibles,
Instruments, Supporting Obligations and Proceeds) shall be released from the
Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Secured Party and the
Grantor to which such Loan Receivable is attributable hereunder shall terminate
(with respect to such Loan Receivable), all without delivery of any instrument
or performance of any act by any party, and all rights to such Loan Receivable
shall revert to its respective Grantor.  At the request and sole expense of any
Grantor following any such automatic release and termination, the Secured Party
shall execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.  At the request of the Secured
Party at any time and from time to time, each Grantor shall provide to the
Secured Party the supporting documentation for the most recent Borrowing Base
Certificate, and such information shall be made available to the Administrative
Agent upon its written request.


 
[Signature Pages Follow]
 
 
Form of Intercompany Security Agreement
G - 7

--------------------------------------------------------------------------------

SECURITY AGREEMENT


 


In witness whereof, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.
 

 
AMERICAN GENERAL FINANCIAL SERVICES OF ALABAMA, INC. (DE)
 
AMERICAN GENERAL AUTO FINANCE, INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES,
INC. (AZ)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES (NH), INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (MA)
 
AMERICAN GENERAL FINANCE, INC. (FL)
 
AMERICAN GENERAL FINANCIAL SERVICES OF ILLINOIS, INC. (IL)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (IN)
 
AMERICAN GENERAL FINANCIAL SERVICES OF LOUISIANA, INC. (LA)
 
AMERICAN GENERAL FINANCIAL SERVICES OF ARKANSAS, INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (NY)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (NC)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (OH)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (PA)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (SC)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (TX)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (WA)
 
AMERICAN GENERAL FINANCIAL SERVICES OF WISCONSIN, INC. (WI)
 
AMERICAN GENERAL FINANCIAL SERVICES, INC. (WY)
 
AMERICAN GENERAL CONSUMER DISCOUNT COMPANY (PA)
 
AMERICAN GENERAL AUTO FINANCE, INC. (TN)
 
AMERICAN GENERAL FINANCIAL SERVICES OF HAWAII, INC. (HI)
 
AMERICAN GENERAL FINANCE OF UTAH, INC. (UT)
 
AMERICAN GENERAL FINANCIAL SERVICES OF AMERICA, INC. (DE)
 
AMERICAN GENERAL HOME EQUITY, INC. (DE)
 
AMERICAN GENERAL FINANCIAL SERVICES OF AMERICA, INC. (IA)
 
AMERICAN GENERAL FINANCIAL SERVICES OF AMERICA, INC. (NC)
 
AMERICAN GENERAL HOME EQUITY, INC. (WV)
 
MOREQUITY, INC. (NV)
 
AMERICAN GENERAL FINANCE, INC. (NV)
 
AMERICAN GENERAL FINANCE COMMERCIAL CORP. (IN)
 
AG FINANCIAL SERVICES, INC. (IN)

 
[Signature Page to Security Agreement]
 
 
 
Form of Intercompany Security Agreement
G - 8

--------------------------------------------------------------------------------

SECURITY AGREEMENT


 

 
SERVICE BUREAU OF INDIANA, INC. (IN)
 
AG DOCUMENTATION SERVICES, INC. (CA)
 
AMERICAN GENERAL FINANCE MANAGEMENT CORPORATION (IN)
 
AGF FUNDING, INC.
 
AGFS CASH SERVICES, INC. (DE)
 
as Grantor

 
 

 
By: 
       
  Name:
     
  Title:
 

 
 
Accepted and Agreed
as of the date first above written:
 
AGFS Funding Company,
as Secured Party
 
By: 
     
Name:
   
Title:
 

 
 
[Signature Page to Security Agreement]
 
Form of Intercompany Security Agreement
G - 9

--------------------------------------------------------------------------------

 


 


EXHIBIT H
 
FORM OF REQUIRED LEGAL OPINIONS8
 
State Corporate Law/UCC Opinions
 
1.           Each of AGFC, the Borrower and each Subsidiary Guarantor is duly
organized and validly existing under the laws of its state of organization or
formation and is in good standing.
 
2.           The execution, delivery and performance of each of the Loan
Documents to be entered into by each Loan Party and the transactions
contemplated thereby (including, in the case of Borrower, the borrowing of
Loans) are within such Loan Party’s powers and have been duly authorized by all
necessary action on the part of such Loan Party.  Each Loan Document has been
duly executed and delivered by each Loan Party which is a party to it.
 
3.           The execution, delivery and performance of each of the Loan
Documents and consummation of the transactions contemplated thereby (including
the borrowing of Loans) (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
and (ii) filings necessary to perfect Liens created by the Loan Documents, (b)
will not violate the Organization Documents of any Loan Party and (c) will not
violate any law, statute, rule or regulation or any judgment, decree or order of
any Governmental Authority known to us to be applicable to any Loan Party (other
than state and federal securities laws and “blue sky” laws.
 
4.           The Financing Statement in in proper form for filing in the Office
of Secretary of State of the State of Indiana, and upon the filing in such
office, the security interest created by the Pledge Agreement on the Pledged
Collateral (as such term is defined in the Pledge Agreement) in favor of the
Collateral Agent for the benefit of the Secured Parties will be duly perfected
to the extent that the filing of a financing statement under the provisions of
the UCC is effective to perfect a security interest in such Pledged Collateral.
 
New York Contract/Federal/Delaware Opinions9
 
1.           Each Loan Document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable against each such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 



--------------------------------------------------------------------------------

8
Capitalized terms used and not defined herein are used with the meanings
assigned to such terms in the Credit Agreement.

 
9
Add opinions 1 and 2 from State Corporate Law opinions.

 
 
H-1
Form of Required Legal Opinions
 



--------------------------------------------------------------------------------


 
 
 
2.           The making of the Loans under the Credit Agreement, the use of
proceeds therefrom  or the pledge of the Pledged Equity pursuant to the Pledge
Agreement (a) will not violate any law, statute, rule or regulation of the State
of New York or the United States or the DGCL or any judgment, decree or order of
any Governmental Authority of the State of New York or the United States known
to us to be applicable to any Loan Party, (b) will not violate or result in a
default or require any consent or approval under any Material Contract10, except
for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any property of any Loan,
except Liens created by the Loan Documents and Liens permitted under the Credit
Agreement.
 
3.           Except as set forth on a schedule to the legal opinion, to the
knowledge of such counsel, there are no actions, suits or proceedings at law or
in equity by or before any Governmental Authority now pending or threatened
against or affecting any Loan Party or any business, property or rights of any
Loan Party (i) that involve any Loan Document or (ii) as to which there is a
reasonably possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
 
4.           Neither the making of the Loans under the Credit Agreement, the use
of proceeds therefrom  or the pledge of the Pledged Equity pursuant to the
Pledge Agreement will violate or be inconsistent with the provisions of
Regulation T, U or X.
 
5.           No Loan Party is an “investment company” or a company “controlled”
by an “investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
 
6.           The Pledge Agreement is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on and and security interests in the Pledged Collateral.
 
7.           Upon delivery to the Collateral Agent in the State of New York of
the certificates representing the Pledged Equity in registered form, indorsed in
blank by an effective indorsement or accompanied by undated stock powers with
respect thereto duly indorsed in blank by an effective indorsement, the
Collateral Agent will have control (within the meaning of the UCC) of the
Pledged Equity for the benefit of the Secured Parties under the UCC.  Assuming
neither the Collateral Agent nor any of the Secured Parties has notice of any
adverse claim (within the meaning of the UCC) to the Pledged Equity, the
Collateral Agent will acquire the security interest in the Pledged Equity for
the benefit of the Secured Parties free of any adverse claim.
 
8.           A federal or state court sitting in New York will honor the
parties’ choice of internal laws of the State of New York as the law applicable
to the Loan Documents (to the extent set forth in such Loan Documents).
 



--------------------------------------------------------------------------------

10
To be set forth on a schedule to the opinion.

 
 
H-2
Form of Required Legal Opinions
 

--------------------------------------------------------------------------------


 


In rendering the opinion, counsel may rely as to matters of fact (but not as to
legal conclusions), to the extent they deem proper, on certificates of
responsible officers of the Loan Parties and public officials.  The opinion may
contain such qualifications and assumptions as are customary for the
Administrative Agent for transactions of this type and are otherwise
satisfactory to counsel for the Administrative Agent.  The opinion shall not
state that it is to be governed or qualified by, or that it is otherwise subject
to, any treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).  The opinion shall state that Lenders and their permitted
assignees may rely on the opinion.
 
 
H-3
Form of Required Legal Opinions
 
 

--------------------------------------------------------------------------------


 


EXHIBIT I
 
FORM OF BORROWING BASE CERTIFICATE
 
This Borrowing Base Certificate is being executed and delivered pursuant to
Section [4.01(a)(x)][6.02(e)[(i)][(ii)][(iii)]] of that certain Credit
Agreement, dated as of April 21, 2010, among AGFS FUNDING COMPANY, a Delaware
corporation (the “Borrower”), AMERICAN GENERAL FINANCE CORPORATION, an Indiana
corporation (“AGFC”); the Subsidiary Guarantors party thereto, the lenders party
thereto from time to time (the “Lenders”) and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (the “Credit Agreement”).  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Credit Agreement.


I, _____________________, certify that I am a duly appointed, qualified and
acting Responsible Financial Officer of [the Borrower][AGFC], and in such
capacity, do hereby certify, on behalf of [the Borrower][AGFC] and not
individually, that:
 
 
1.
The calculations attached as Schedule A hereto are complete and correct in all
material respects;

 
 
2.
All information included in the attached Schedule A is as of __________, ____
[pro forma for the proposed transaction giving rise to the requirement to
deliver this Borrowing Base Certificate]11;

 
 
3.
All of the Loan Receivables included on the attached Schedule A have been
pledged to the Borrower as security for an Intercompany Secured Loan and satisfy
the requirements under the definition of Eligible Loan Receivables and the
applicable definitions for each such type and category of Eligible Loan
Receivable or Unrestricted Cash, in each case as set forth in the Credit
Agreement.

 


[Remainder of page intentionally left blank]
 



--------------------------------------------------------------------------------

11
To be included if delivered pursuant to Section 6.02(e)(ii) or (iii).

 
I-1
Form of Borrowing Base Certificate
 
 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned, solely in his capacity as a Responsible
Financial Officer of [the Borrower][AGFC], has executed this Borrowing Base
Certificate for and on behalf of AGFC and the Borrower and has caused this
Borrowing Base Certificate to be delivered this ____ day of _____________.
 



 
[AGFS FUNDING COMPANY][AMERICAN GENERAL FINANCE CORPORATION]
             
By:
       
Name:
     
Title:
 

 
 
I-2
Form of Borrowing Base Certificate
 

--------------------------------------------------------------------------------


 




 
Eligible Category
Amount of
Eligible Loan Receivables Pledged Pursuant to Intercompany Secured Loans
included in the Required Borrowing Base12

Advance Rate
Required Borrowing Base(1)
 
(1) Tier 1 Real Estate Loans
$[                              ]
50.0%
$[                              ]
 
(2) Tier 2 Real Estate Loans
$[                              ]
45.0%
$[                              ]
 
(3) Tier 3 Real Estate Loans
$[                              ]
40.0%
$[                              ]
 
(4) Unrestricted Cash held by Borrower
$[                              ]
100.0%
$[                            ]13
 
Subtotal Categories 1-4
   
$[                             ]14
 
(5) Eligible Secured Non-Real Estate Loans
$[                              ]
33.3%
$[                             ]
 
(6) Eligible Other Loans:
       
(A) second lien on single-family residence
$[                              ]
     
(B) first lien on real estate other than a single-family residence
 
$[                              ]
     
(C) first lien on single family residence that (x) are TDRs and/or (y) had an
original principal amount equal to or greater than 95.5% of the appraised value
of such single family residence at the time such loan was made
$[                              ]
     
(D) first lien basis by personal property not designated as “hard” collateral
 
$[                              ]
     




--------------------------------------------------------------------------------

12
Schedule A-1 attached hereto sets forth for each of the Subsidiary Guarantors
(1) the aggregate amount of Eligible Loan Receivables of such Subsidiary
Guarantor to be included in the Required Borrowing Base [with respect to any
Borrowing Base Certificate delivered after the Closing Date —by Eligible Loan
category] and (2) the outstanding amount of the Intercompany Secured Loan owing
by such Subsidiary Guarantor to the Borrower.  In the event that the amount of
the Borrowing Base that would result from Eligible Loan Receivables pledged by
the Subsidiary Guarantors (i.e., after giving effect to the applicable Advance
Rates) plus Unrestricted Cash held by the Borrower and included in the Required
Borrowing Base exceeds the Required Borrowing Base, Schedule A-1 shall only
include information with respect to Eligible Loan Receivables pledged to secure
an Intercompany Secured Note and included in the Required Borrowing Base.

 
13
Not to exceed $250.0 million.

 
14
Must equal at least 65% of the amount of the Required Borrowing Base.

 
 
I-3
Form of Borrowing Base Certificate
 
 

--------------------------------------------------------------------------------


 
 
(E) unsecured loans
$[                              ]
     
(F) Retail Loans
$[                              ]
     
Subtotal Eligible Other Loans (sum (A) through (F))
$[                              ]
30.0%
$[                              ]
 
Subtotal Categories 5-6
   
$[                              ]
 
Total Eligible Loan Receivables (sum of Categories 1, 2, 3, 5 and 6)
$[                              ]
     
Borrowing Base Total
     
$[                              ]
         
Outstanding Balance under Credit Agreement as of date of Borrowing Base
Certificate
     
$[                              ]
Aggregate Amount of Outstanding Intercompany Secured Loans as of date of
Borrowing Base Certificate15
     
$[                              ]






--------------------------------------------------------------------------------

15
Schedule A-1 attached hereto includes the amounts of the Intercompany Secured
Loans on an entity-by-entity basis for the Subsidiary Guarantors.  [The amount
of the Eligible Loan Receivables (after giving effect to the applicable Advance
Rates) that are included in the Required Borrowing Base for each Subsidiary
Guarantor shall not exceed the outstanding balance of the Intercompany Secured
Loan owed to the Borrower by such Subsidiary Guarantor.  For the avoidance of
doubt, Eligible Loan Receivables in excess of those included in the Required
Borrowing Base may be pledged by a Subsidiary Guarantor in respect of an
Intercompany Secured Loan from such Subsidiary Guarantor.]

 
 
I-4
Form of Borrowing Base Certificate
 

--------------------------------------------------------------------------------


 
 


EXHIBIT J-1
 
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement dated as of April 21, 2010 (the
“Agreement”), among AGFS FUNDING COMPANY, a Delaware corporation (the
“Borrower”), AMERICAN GENERAL FINANCE CORPORATION, an Indiana corporation
(“AGFC”), as a Guarantor, the Subsidiary Guarantors, each lender from time to
time party thereto and BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Credit Agreement.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with the undersigned’s conduct
of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent in writing and (2) the undersigned shall furnish
the Borrower and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Borrower or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding such payment.
 
[Signature Page Follows]
 
 
J-1-1
Form of Tax Certificate
 

--------------------------------------------------------------------------------


 
 
 

 
[Lender]
             
By:   
     
Name:
   
Title:
             
[Address]



 
Dated:   ______________________, 20[  ]
 
 
J-1-2
Form of Tax Certificate
 
 
 

--------------------------------------------------------------------------------


 


EXHIBIT J-2
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is made to the Credit Agreement dated as of April 21, 2010 (the
“Agreement”), among AGFS FUNDING COMPANY, a Delaware corporation (the
“Borrower”), AMERICAN GENERAL FINANCE CORPORATION, an Indiana corporation
(“AGFC”), as a Guarantor, the Subsidiary Guarantors, each lender from time to
time party thereto and BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Credit Agreement.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Code Section
871(h)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent in
writing with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
[Signature Page Follows]
 
 
J-2-1
Form of Tax Certificate
 
 

--------------------------------------------------------------------------------


 
 

 
[Lender]
             
By:   
     
Name:
   
Title:
             
[Address]



 
Dated:   ______________________, 20[  ]
 
 
J-2-2
Form of Tax Certificate
 
 
 

--------------------------------------------------------------------------------




EXHIBIT J-3


 
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement dated as of April 21, 2010 (the
“Agreement”), among AGFS FUNDING COMPANY, a Delaware corporation (the
“Borrower”), AMERICAN GENERAL FINANCE CORPORATION, an Indiana corporation
(“AGFC”), as a Guarantor, the Subsidiary Guarantors, each lender from time to
time party thereto and BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Credit Agreement.
 
Pursuant to the provisions of Section 3.01(e) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent share-holder of the Borrower within the
meaning of Code Section 871(h)(3)(B), (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
[Signature Page Follows]
 
 
J-3-1
Form of Tax Certificate
 
 
 

--------------------------------------------------------------------------------


 
 

 
[Participant]
             
By:   
     
Name:
   
Title:
             
[Address]

 
 
Dated:   ______________________, 20[  ]
 
 
J-3-2
Form of Tax Certificate
 
 
 

--------------------------------------------------------------------------------


 


EXHIBIT J-4


 
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement dated as of April 21, 2010 (the
“Agreement”), among AGFS FUNDING COMPANY, a Delaware corporation (the
“Borrower”), AMERICAN GENERAL FINANCE CORPORATION, an Indiana corporation
(“AGFC”), as a Guarantor, the Subsidiary Guarantors, each lender from time to
time party thereto and BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Credit Agreement.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Code Section
871(h)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.
 
The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the under-signed, or in either of the two calendar years preceding such
payments.
 
[Signature Page Follows]
 
 
J-4-1
Form of Tax Certificate
 
 
 

--------------------------------------------------------------------------------


 

 
[Participant]
             
By:   
     
Name:
   
Title:
             
[Address]

 
 
Dated:   ______________________, 20[  ]
 
 
J-4-2
Form of Tax Certificate
 
 
 